REPUBLIQUE ISLAMIQUE DE MAURITANIE

Honneur - Fraternité - Justice

CONTRAT DE PARTAGE DE PRODUCTION
D'HYDROCARBURES

ENTRE

LA REPUBLIQUE ISLAMIQUE DE MAURITANIE

ET

BARAKA MAURITANIAN VENTURES LIMITED

PORTANT SUR LE BLOC Ta 11

DU BASSIN DE TAOUDENI EN MAURITANIE

Mars 2004
SOMMAIRE

Article Page
1. DÉFINITIONS 3
2. CHAMP D'APPLICATION DU CONTRAT 5
8. AUTORISATION EXCLUSIVE D'EXPLORATION 6
4. OBLIGATION DE TRAVAUX D'EXPLORATION 8
5. ETABLISSEMENT ET APPROBATION DES PROGRAMMES ANNUELS DE TRAVAUX 10
6. OBLIGATIONS DU CONTRACTEUR DANS LA CONDUITE DES OPERATIONS
PETROLIERES 11

. DROITS DU CONTRACTEUR DANS LA CONDUITE DES OPERATIONS PETROLIERES 13
8. SURVEILLANCE DES OPERATIONS PETROLIERES ET RAPPORTS D'ACTIVITÉ 16
9. EVALUATION D'UNE DECOUVERTE ET OCTROI D'UNE AUTORISATION EXCLUSIVE

D'EXPLOITATION 19

10. RECOUVREMENT DES COUTS PETROLIERS ET PARTAGE DE LA PRODUCTION 23
11. REGIME FISCAL 25
12. PERSONNEL 29
18. BONUS 30
14. PRIX DU PETROLE BRUT 31
15. GAZ NATUREL 33
16. TRANSPORT DES HYDROCARBURES PAR CANALISATIONS 36
17. OBLIGATION D'APPROVISIONNEMENT DU MARCHE INTERIEUR EN PETROLE BRUT 39
18. IMPORTATION ET EXPORTATION 40
19. CHANGE a
20. TENUE DES LIVRES, UNITE MONETAIRE, COMPTABILITÉ 42
21. PARTICIPATION DE L'ETAT 44
22. DROITS COMPLEMENTAIRES DU PREMIER EXPLOITANT 46
23. CESSION 47
24. PROPRIETE ET TRANSFERT DES BIENS A EXPIRATION 48
25. RESPONSABILITE ET ASSURANCES 49
26. RESILIATION DU CONTRAT 50
27. DROIT APPLICABLE ET STABILISATION DES CONDITIONS 51
28. FORCE MAJEURE 51
29. ARBITRAGE ET EXPERTISE 52
30. CONDITIONS D'APPLICATION DU CONTRAT 53
31. ENTREE EN VIGUEUR 56
ANNEXE 1 57
PERIMETRE D'EXPLORATION 57
CARTE DU PERIMETRE D'EXPLORATION 58
ANNEXE 2 59

PROCEDURE COMPTABLE 59
CONTRAT

Entre

- La République Islamique de Mauritanie, représentée aux présentes par Monsieur
Zeïidane Ould Hmeida, Ministre des Mines et de l'Industrie,

ci-après dénommée "l'Etat",

d'une part,

Et

- BARAKA MAURITANIAN VENTURES Ltd, (BVI Co. N° 489681), une
société constituée selon les lois des Iles Vierges Britanniques ayant son siège social à
Pacor Secoma Group, 24 Princesse Charlotte, Monaco, représentée aux présentes par son
directeur général, Monsieur Max de Vietri dûment mandaté,

ci-après dénommée le "Contracteur",

d'autre part,

Considérant que l'Etatsouhaite promouvoir la découverte et la production d'Hydrocarbures pour

favoriser l'expansion économique du pays;

Considérant que le Contracteur, qui a déclaré posséder les capacités techniques et financières,
désire explorer et exploiter, dans le cadre du présent contrat de partage de production, les
Hydrocarbures liquides et/ou gazeux pouvant être contenus dans le Périmètre d'Exploration;

Vu l'Ordonnance n° 88.151 du 13 novembre 1988 relative au régime juridique et fiscal de la
recherche et de l'exploitation des Hydrocarbures;
CECI EXPOSE, IL EST CONVENU CE QUI SUIT:

ARTICLE 1

DÉFINITIONS

Les termes utilisés dans le texte des présentes ont la signification suivante:

Année Civile" signifie une période de douze (12) mois consécutifs commençant le
premier (ler) janvier et se terminant le trente et un (31) décembre suivant.

Année Contractuelle" signifie une période de douze (12) mois consécutifs
commençant à la Date d'Effet ou le jour anniversaire de ladite Date d'Effet.

"Baril" signifie "US. barrel", soit 42 gallons américains mesurés à la température de
60°F et à la pression atmosphérique.

"Budget Annuel" signifie l'estimation détaillée du coût des Opérations Pétrolières
définies dans un Programme Annuel de Travaux.

1.5 "Contracteur" signifie collectivement ou individuellement la ou les sociétés signataires

1.6

17

18

19

110

du présent Contrat ainsi que toute société à laquelle serait cédé un intérêt en application
des articles 21 et 23.

"Contrat" signifie le présent acte et ses annexes ainsi que toute extension,
renouvellement, substitution ou modification aux présentes qui recevraient l'approbation
des Parties.

"Coûts Pétroliers" signifie tous les coûts et dépenses encourus par le Contracteur en
exécution des Opérations Pétrolières prévues au présent Contrat et déterminés suivant la
Procédure Comptable objet de l'Annexe 2 du présent Contrat.

"Date d'Effet" signifie la date d'entrée en vigueur du présent Contrat telle qu'elle est
définie à l'article 31.

"Dollar" signifie le dollar des Etats Unis d'Amérique.

"Gaz Naturel" signifie le gaz sec et le gaz humide, produit isolément ou en association
avec le Pétrole Brut ainsi que tout autres constituants gazeux extraits des puits.
A1

412

413

14

415

16

117

1.18

1.19

120

121

122

4

"Gaz Naturel Associé" signifie le Gaz Naturel existant dans un réservoir en solution
avec le Pétrole Brut, ou sous forme de "gas cap" en contact avec le Pétrole Brut, et qui
est produit ou peut être produit en association avec le Pétrole Brut.

"Gaz Naturel Non Associé" signifie le Gaz Naturel à l'exclusion du Gaz Naturel
Associé.

"'Etat" signifie l'Etat de la République Islamique de Mauritanie.
"Hydrocarbures" signifie le Pétrole Brut et le Gaz Naturel.

"Ministre" signifie le Ministre chargé des Mines.

"Opérations Pétrolières" signifie toutes les opérations d'exploration, d'évaluation, de
développement, de production, de séparation, de traitement, de stockage, de transport et
de commercialisation des Hydrocarbures jusqu'au Point de Livraison, effectuées par le
Contracteur dans le cadre du présent Contrat, y compris le traitement due Gaz Naturel,
mais à l'exclusion du raffinage et de la distribution des produits pétroliers.

"Périmètre d'Exploration" signifie toute fraction du Périmètre d'Exploration sur
laquelle le Gouvernement, dans le cadre du présent Contrat, a accordé au Contracteur
une autorisation exclusive d'exploration, conformément aux dispositions des articles 9 2
et94.

"Périmètre d'Exploration" signifie la surface définie à l'Annexe 1, après déduction
des rendus prévus à l'article 3, sur laquelle le Gouvernement, dans le cadre du présent
Contrat, accorde au Contracteur une autorisation exclusive d'exploration, conformément
aux dispositions de l'article 2.1.

"Pétrole Brut" signifie huile minérale brute, asphalte, ozokérite et tous autres
hydrocarbures solides, semi-solides ou liquides à l'état naturel ou obtenus du Gaz
Naturel par condensation ou extraction, y compris les condensats et les liquides de Gaz
Naturel.

"Point de Livraison" signifie le point F.O.B. de chargement des Hydrocarbures au
terminal d'exportation ou tout autre point fixé d'un commun accord par les Parties.

"Programme Annuel de Travaux" signifie le document descriptif, poste par poste, des
Opérations Pétrolières devant être réalisées au cours d'une Année Civile dans le cadre
du présent Contrat préparé conformément aux dispositions des articles 4,5 et 9.

"Société Affiliée" signifie:
1.23

124

21

22

23

a) toute société ou toute autre entité qui contrôle ou est contrôlée, directement ou
indirectement, par une société partie aux présentes;

b) ou toute société ou toute autre qui contrôle ou est contrôlée, directement ou
indirectement, par une société ou entité qui contrôle elle-même directement ou
indirectement toute société partie aux présentes.

Aux fins de la présente définition, le terme "contrôle" signifie la propriété directe ou
indirecte par une société ou toute autre entité d'un pourcentage d'actions ou de parts
sociales suffisant pour donner la majorité des droits de vote à l'assemblée générale
d'une autre société ou entité, ou pour donner un pouvoir déterminant dans la direction
de cette autre société ou entité.

"Tiers" signifie une société ou toute autre entité qui n'entre pas dans le cadre de la
définition visée à l'article 1.22.

"Trimestre" signifie une période de trois (3) mois consécutifs commençant le premier
jour de janvier, avril, juillet ou octobre de chaque Année Civile.

"Opérateur"signifie la société responsable de la direction et exécution des opérations
pétrolières, et ce, en conformité avec l'article 6.2.

ARTICLE 2 CHAMP D'APPLICATION DU

CONTRAT

Par les présentes, l'Etat autorise le Contracteur à effectuer à titre exclusif dans le
Périmètre d'exploration défini à l'Annexe 1 les Opérations Pétrolières utiles et
nécessaires dans le cadre du présent Contrat, étant entendu que celles ci ne peuvent se
rapporter qu'aux Hydrocarbures.

Le présent Contrat est conclu pour la durée de l'autorisation exclusive d'exploration
telle que prévue à l'article 3, y compris ses périodes de renouvellement et de prorogation
éventuelle et, en cas de découverte commerciale, pour la durée des autorisations
exclusives d'exploitation qui auront été octroyées, telle que définie à l'article 9.11.

Si, à l'expiration de l'ensemble des périodes d'exploration prévues à l'article 3, le
Contracteur n'a pas obtenu une autorisation exclusive d'exploitation relative à un
gisement commercial, le présent Contrat prendra fin.

En cas d'octroi de plusieurs autorisations exclusives d'exploitation, le présent Contrat
prendra fin à l'expiration de la dernière autorisation en cours de validité, sauf résiliation
anticipée.
24

25

26

27

3.1

32

3.3

L expropriation, la renonciation ou la résiliation du présent Contrat pour quelque raison que
ce soit ne libère pas le Contracteur de ses obligations au titre du présent Contrat nées avant
ou à l'occasion de ladite expiration, renonciation ou résiliation, lesquelles devront être
exécutées par le Contracteur.

Le Contracteur aura la responsabilité de réaliser les Opérations Pétrolières prévues dans le
présent Contrat. Il s'engage pour leur réalisation à respecter les règles de l'art de l'industrie
pétrolière internationale.

Le Contracteur fournira tous les moyens financiers et techniques nécessaires au bon
déroulement des Opérations Pétrolières et supportera en totalité tous les risques liés à la
réalisation des Opérations Pétrolières. Les Coûts Pétroliers supportés par le Contracteur
seront recouvrables par le Contracteur conformément aux dispositions de l'article 10.

Durant la période de validité du Contrat, la production résultant des Opérations Pétrolières
sera partagée entre l'Etat et le Contracteur suivant les dispositions de l'article

ARTICLE 3

AUTORISATION EXCLUSIVE D'EXPLORATION

L'autorisation exclusive d'exploration à l'intérieur du Périmètre d'Exploration défini à
l'Annexe 1 est accordée au Contracteur, conformément aux dispositions de l'article 2 1 pour
une période initiale de trois (3) Années Contractuelles.

Le Contracteur, s'il a rempli pour la période d'exploration en cours les obligations de
travaux stipulées à l'article 4, aura droit au renouvellement de l'autorisation exclusive d
exploration par deux (2) fois, pour une période de renouvellement de trois (3) Années
Contractuelles chaque fois.

Pour chaque renouvellement, le Contracteur devra déposer une demande de
renouvellement auprès du Ministre, au plus tard deux (2) mois avant l'expiration de la
période d'exploration en cours.

Le Contracteur s'engage à rendre l'Etat au moins vingt-cinq pour cent (25%) de la
superficie du Périmètre d'Exploration à l'occasion de chaque renouvellement de celui-ci,
de façon à ne conserver durant la deuxième période d'exploration, qu'au plus soixante-
quinze pour cent (75%) de la superficie initiale du Périmètre d'Exploration et durant la
ème période d'exploration, qu'au plus cinquante pour cent (50%) de la superficie
initiale du Périmètre d'Exploration.

34

3.5

3.6

Pour l'application de l'article 3.3:

a) Les surfaces déjà abandonnées au titre de l'article 3.5 et les surfaces déjà
couvertes par de autorisations exclusives d’exploitation viendront en
déduction des surfaces à rendre ;

b) Le Contracteur aura le droit de fixer l'étendue, la forme et l'emplacement de la
portion due Périmètre d'Exploration qu'il entend conserver. Toutefois la portion
rendue devra être constituée d'un nombre limité de périmètres de forme
géométrique simple, délimités par des lignes Nord-Sud, Est-Ouest ou par des

limites naturelles ;

c) La demande de renouvellement devra être accompagnée d'un plan portant
indication du Périmètre d'Exploration conservé ainsi que d'un rapport précisant
les travaux effectués depuis la Date d’effet sur les surfaces rendues et les
résultats obtenus.

Le Contracteur peut à tout moment, sous préavis de trois (3) mois notifier à l'Etat qu'il
renonce à ses droits sur tout ou partie du Périmètre d'Exploration

En cas de renonciation partielle, les dispositions de l’article 3.4 seront applicables au
périmètre rendu.

Dans tous les cas, aucune renonciation volontaire au cours d'une période d'exploration
ne réduira les engagements de travaux d'exploration stipulés à l’artcle 4 pour ladite
période, ni le montant de la garantie correspondante.

À l'expiration de la troisième période d'exploration définie à l'article 3 2 le Contracteur
devra rendre la surface restante due Périmètre d'Exploration, en dehors des surfaces
déjà couvertes par des Périmètres d'Exploitation.

Si à l'expiration de la troisième période d'exploration définie à l'article 3.2, un
programme de travaux d'évaluation d'une découverte tel que visé à l’article 9.2 est
effectivement en cours de réalisation, le Contracteur obtiendra, en cas de demande
relative à la surface estimée de ladite découverte, une prorogation de l’autorisation

exclusive d'exploration pour la durée nécessaire à l'achèvement des travaux
d’évaluation, sans toutefois pouvoir excéder six (6) mois.

Dans ce cas le Contracteur devra déposer la demande de prorogation de l'autorisation
exclusive d'exploration susvisée auprès du Ministre au moins deux (2) mois avant
l'expiration de la troisième période d'exploration, et pour cette même période, le
Contracteur devra avoir rempli toutes les obligations de travaux d’exploration
stipulées à l’article 4.
37

La durée de l'autorisation exclusive d'exploration sera également prorogée, le cas
échéant, en cas de demande d'une autorisation exclusive d'exploitation, jusqu'à
l'intervention d'une décision, en ce qui concerne la superficie visée dans ladite
demande.

ARTICLE 4

OBLIGATION DE TRAVAUX D'EXPLORATION

4.1 Durant la période initiale d'exploration de trois (3) Années Contractuelles définie à
l'article 3.1, le Contracteur s'engage à:

42.

43

44.

a)

b)

c)

Effectuer un retraitement d'anciennes données sismiques ou entreprendre
d'autres études techniques pour un montant minimum de cent mille Dollars
(100.000 qui devront démarrer dans les dix huit (18) mois suivant la Date
d'Effet:

A l'expiration de la période prenant fin après les 18 mois à dater de la date
d'effet, ou dans la période suivant quatre (4) mois après la réalisation du
programme de retraitement, le contracteur pourra mettre fin à cet accord et
renoncer au périmètre d'exploration dans sa totalité, sans obligation, à
condition de le notifier par écrit au Gouvernement. Cet accord sera ainsi
résilié sans qu'il y ait de future d'application ou effet et ceci à partir de la date
où la notification a été donnée au Gouvernement.

Si le contracteur ne s'est pas retiré de cet accord tel que le prévoit l'article 4.1
), il doit alors entreprendre des études magnétiques et/ou un programme de
gravité ou une autre étude de terrain associée, ceci avant la fin de la période
initiale d'exploration, pour un coût minimum de un million neuf cents mille
Dollars (1.900.000$)

Durant la seconde période d'exploration (la première période de renouvellement de
trois (3) Années Contractuelles définie à l'article 3.2), le Contracteur s'engage à
entreprendre un programme d'étude sismique et effectuer au moins un (1) forage
d'exploration pour un montant minimum de cinq millions de Dollars (5.000.000 $).

Durant la troisième période d'exploration (la seconde période de renouvellement de
trois (3) Années Contractuelles définie à l'article 3.2), le Contracteur s'engage à
effectuer au moins un (1) forage d'exploration pour un montant minimum de cinq

millions de Dollars (5.000.000$).

Chacun des forages d'exploration prévus ci-dessus sera réalisé jusqu'à la profondeur
minimale contractuelle de deux mille (2.000) mètres, ou à une profondeur moindre si
45

46

l'Etat l'autorise ou si la poursuite du forage, effectué selon les règles de l'art en usage
dans l'industrie pétrolière internationale, est exclue pour l'une ou l'autre des raisons
suivantes:

a) le socle est rencontré à une profondeur inférieure à la profondeur minimale
contractuelle susvisée;

b) la poursuite du forage présente un danger manifeste en raison de l'existence
d'une pression de couche anormale;

c) des formations rocheuses sont rencontrées dont la dureté ne permet pas en
pratique l'avancement du forage conduit avec les moyens d'équipement

. les formations pétrolifères sont rencontrées dont la traversée nécessite pour leur
protection la pose de tubages ne permettant pas d'atteindre la profondeur
minimale contractuelle susvisée.

Dans le cas où l'une des conditions ci-dessus existe, le Contracteur devra obtenir
l'autorisation préalable du Ministre avant de suspendre le forage sera réputé avoir été
foré à la profondeur minimale contractuelle susvisée.

Si le Contracteur, au cours soit de la première période d'exploration, soit de la deuxième
période d'exploration, définies respectivement aux articles 3.1 et 3.2, réalise un nombre
de forages d'exploration supérieur aux obligations minimales de forages stipulées
respectivement aux articles 4.1 et 4.2 pour ladite période, les forages d'exploration
excédentaires pourront être reportés sur la ou les périodes d'exploration suivantes et
viendront en déduction des obligations minimales de forage stipulées pour la ou lesdites
périodes, sous réserve qu'au minimum un (1) forage d'exploration devra être réalisé par
période de renouvellement de l'autorisation exclusive d'exploration.

Aux fins de l'application des articles 4.1 à 4.5, les forages d" évaluation effectués dans le
cadre d'un programme d'évaluation d'une découverte ne seront pas considérés comme
des forages d'exploration et, en cas de découverte d'hydrocarbures seul un puits par
découverte sera réputé être un forage d'exploration.

A la Date d'Effet, le Contracteur devra prévoir soit une garantie bancaire irrévocable ou
une garantie de bonne exécution fournie par une compagnie d'assurances réputée, à
première demande et acceptable au Ministre, d'une valeur de cent vingt cinq mille
Dollars (125.000 $) couvrant les obligations minimales de travaux pour la période
initiale d'exploration. Le même niveau de garantie bancaire irrévocable ou garantie de
bonne exécution sera prévu pour la deuxième et troisième période d'exploration.

Si au terme d'une période d'exploration quelconque, ou en cas de renonciation totale ou
résiliation du Contrat, les travaux d'exploration n'ont pas atteint les engagements
minima souscrits au présent article 4, le Ministre aura le droit d'appeler la garantie à titre
5.1

52

10

d'indemnité pour inexécution des engagements de travaux qui avaient été souscrits par le
Contracteur.

Le paiement effectué, le Contracteur sera réputé avoir rempli ses obligations minimales
de travaux d'exploration au titre de l'article 4 du présent Contrat; le Contracteur pourra,
sauf en cas d'annulation de l'autorisation exclusive d'exploration pour un manquement
majeur au présent Contrat, continuer à bénéficier des dispositions dudit Contrat et, en
cas de demande recevable, obtenir le renouvellement de l'autorisation exclusive
d'exploration.

ARTICLE 5

ETABLISSEMENT ET APPROBATION DES PROGRAMMES
ANNUELS DE TRAVAUX

Au moins un (1) mois avant le début de chaque Année Civile ou, pour la première
Année Civile au plus tard deux (2) mois après la Date d'Effet, le Contracteur préparera
et soumettra au Ministre pour approbation un Programme Annuel de Travaux détaillé
poste par poste ainsi que le Budget Annuel correspondant pour l'ensemble du Périmètre
d'Exploration.

Chaque Programme Annuel de Travaux et le Budget Annuel correspondant seront
subdivisés entre les différentes activités d'exploration, et s'il y a lieu, d'évaluation pour
chaque découverte, et de développement et de production pour chaque gisement
commercial.

Le Ministre pourra proposer des révisions ou modifications au Programme Annuel de
Travaux et au Budget Annuel correspondant en les notifiant au Contracteur avec toutes
les justifications jugées utiles dans un délai de trente (30) jours suivant la réception de ce
Programme. Dans ce cas, le Ministre et le Contracteur se réuniront aussi rapidement que
possible pour étudier les révisions ou modifications demandées et établir d'un commun
accord le Programme Annuel de Travaux et le Budget Annuel correspondant dans leur
forme définitive, suivant les règles de l'art en usage dans l'industrie pétrolière
internationale. La date d'adoption du Programme Annuel de Travaux et du Budget
Annuel correspondant sera la date de l'accord mutuel susvisé.

En l'absence de notification par le Ministre au Contracteur de son désir de révisions ou
modifications dans le délai de trente (30) jours susvisé, ledit Programme Annuel de
Travaux et le Budget Annuel correspondant seront réputés acceptés par le Ministre à la
date d'expiration dudit délai.

Dans tous les cas, chaque opération du Programme Annuel de Travaux, pour laquelle le
Ministre n'aura pas demandé de révision ou modification, devra être réalisée par le
Contracteur dans les meilleurs délais.

53

6.1

62

63

64

11

Il est admis par le Ministre et le Contracteur que les résultats acquis au cours du
déroulement des travaux ou que des circonstances particulières peuvent justifier des
changements au Programme Annuel de Travaux. Dans ce cas, après notification au
Ministre, le Contracteur pourra effectuer de tels changements sous réserve que les
objectifs fondamentaux dudit Programme Annuel de Travaux ne soient pas modifiés.

ARTICLE 6

OBLIGATIONS DU CONTRACTEUR DANS LA CONDUITE DES
OPERATIONS PETROLIERES

Le Contracteur devra fournir tous les fonds nécessaires et acheter ou louer tous les
matériels, équipements et matériaux indispensables à la réalisation des Opérations
Pétrolières. Il devra également fournir toute l'assistance technique, y compris l'emploi du
personnel étranger nécessaire à la réalisation des Programmes Annuels de Travaux. Le
Contracteur est responsable de la préparation et de l'exécution des Programmes Annuels
de Travaux qui devront être réalisés de la manière la plus appropriée en respectant les
règles de l'art en usage dans l'industrie pétrolière internationale.

A la Date d'Effet du présent Contrat, le Contracteur désignera au Ministre l'opérateur
qui sera responsable de la conduite et de l'exécution des Opérations Pétrolières.
L'opérateur, au nom et pour le compte du Contracteur, communiquera au Ministre tous
rapports, informations et renseignements visés dans le présent Contrat. Tout changement
d'opérateur devra recevoir l'approbation préalable du Ministre, laquelle ne sera pas
refusée sans raison dûment motivée.

Le Contracteur est tenu d'ouvrir, dans les trois (3) mois suivant la Date d'Effet, un
bureau en République Islamique de Mauritanie, et de le maintenir pendant la durée du
Contrat; ledit bureau sera notamment doté d'un responsable ayant autorité pour la
conduite des Opérations Pétrolières et auquel pourra être remise toute notification au
titre du présent Contrat.

Le Contracteur devra au cours des Opérations Pétrolières prendre toutes les mesures
nécessaires à la protection de l'environnement.

Le Contracteur devra notamment prendre toutes les dispositions raisonnables pour:

a) S'assurer que l'ensemble des installations et équipements utilisés pour les besoins
des Opérations Pétrolières sont en bon état et correctement maintenus et entretenus
pendant la durée du présent Contrat;
65

6.6

67

68

12

b) Eviter les pertes et rejets d'Hydrocarbures produits aïnsi que les pertes et rejets
de la boue ou de tout autre produit utilisés dans les Opérations Pétrolières;

c) Assurer la protection des nappes aquifères rencontrées au cours des Opérations
Pétrolières et fournir au Directeur des Hydrocarbures tous les renseignements
obtenus sur ces nappes;

d) Placer les Hydrocarbures produits dans les stockages construits à cet effet;

e) S'il y a lieu, restaurer les sites des Opérations Pétrolières à l'achèvement de
chaque Opération Pétrolière.

Tous les travaux et installations érigés par le Contracteur en vertu du présent Contrat
devront, selon la nature et les circonstances, être construits, indiqués, balisés et équipés
de façon à laisser en tout temps et en toute sécurité le libre passage au transport et au
personnel à l'intérieur du Périmètre d'Exploration et sans préjudice de ce qui précède le
Contracteur devra minimiser l'impact des travaux sur la population locale en installant
et maintenant en bon état les dispositifs approuvés ou exigés par les autorités
compétentes du Gouvernement.

Le Contracteur s'engage à prendre toutes les précautions nécessaires pour prévenir une
pollution de la zone dans le Périmètre d'Exploration et à respecter notamment les
ispositions de la Convention Internationale pour la prévention de la pollution par les
hydrocarbures, de ses amendements et des textes pris pour assurer sa mise en oeuvre.
Pour prévenir la pollution, l'Etat peut également décider en accord avec le Contracteur
le toute mesure supplémentaire qui lui paraîtrait nécessaire pour assurer la préservation
le la zone.

Dans l'exercice de son droit de construire, exécuter des travaux et maintenir toutes les
installations nécessaires aux fins du présent Contrat, le Contracteur ne devra pas occuper
les terrains situés à moins de cinquante (50) mètres de tous édifices religieux ou non,
lieux de sépulture, enclos murés, cours et jardins, habitations, groupes d'habitations,
villages, agglomérations, puits, points d'eau, réservoirs, rues, routes, chemins de fer,
conduites d'eau, canalisations, travaux d'utilité publique, ouvrages d'art, sans le
consentement préalable du Ministre. Le Contracteur sera tenu de réparer tous dommages
ue ses travaux auront pu occasionner.

Le Contracteur et ses sous-traitants s'engagent à accorder leur préférence aux entreprises
et produits mauritaniens, à conditions équivalentes en termes de prix, quantité, qualité,
conditions de paiement et délai de livraison.

Le Contracteur s'engage pour les contrats d'approvisionnement, de construction ou de
service d'une valeur supérieure à cent mille (100.000 $) Dollars, à procéder à des appels
d'offres parmi des candidats mauritaniens et étrangers, étant entendu que le Contracteur
ne fractionnera pas abusivement lesdits contrats.
69

71.

72.

13

Des copies de tous les contrats se rapportant aux Opérations Pétrolières seront soumises
au Ministre dès leur signature.

Le Contracteur et ses sous-traitants s'engagent à accorder leur préférence, à conditions
économiques équivalentes, à l'achat des biens nécessaires aux Opérations Pétrolières,
par rapport à leur location ou à toute autre forme de bail.

A cet effet, le Contracteur devra indiquer dans les Programmes Annuels de Travaux
soumis tous les contrats de location d'une valeur supérieure à trente mille (30.000 $)
Dollars.

ARTICLE 7

DROITS DU CONTRACTEUR DANS LA CONDUITE DES
OPERATIONS PETROLIERES

Le Contracteur a le droit exclusif d'effectuer les Opérations Pétrolières à l'intérieur du
Périmètre d'Exploration, dès lors que celles-ci sont conformes aux termes et conditions
du présent Contrat ainsi qu'aux dispositions des lois et règlements de la République
Islamique de Mauritanie, et qu'elles sont exécutées selon les règles de l'art de l'industrie
pétrolière internationale.

Aux fins de l'exécution des Opérations Pétrolières, le Contracteur a le droit:

a) d'occuper les terrains nécessaires à l'exécution des Opérations Pétrolières et à
leurs activités connexes, notamment aux activités visées aux paragraphes b) et c)
ci-dessous, et au logement du personnel affecté aux dites Opérations;

b) de procéder ou faire procéder aux travaux d'infrastructure nécessaires à la
réalisation, dans des conditions économiques normales, des Opérations
Pétrolières et à leurs activités connexes, telles que le transport et le stockage des
matériels, des équipements et des produits extraits, à l'exclusion du transport des
Hydrocarbures par canalisations visé à l'article 16 du présent Contrat,
l'établissement de moyens de télécommunications et voies de communication,
ainsi que la production ou la fourniture de l'énergie nécessaire aux Opérations
Pétrolières;

©) d'effectuer ou faire effectuer les forages et travaux nécessaires à
l'approvisionnement en eau du personnel, des travaux et des installations
conformément aux prescriptions réglementant les prises d'eau;
73

14

d) de prendre et utiliser ou faire prendre et utiliser les matériaux du sol (autres que les
Hydrocarbures), nécessaires aux activités visées aux paragraphes a), b) et c) ci-
dessus, selon la réglementation en vigueur.

Les occupations de terrains visées à l'article 7.2 devront faire l'objet d'une demande
auprès du Ministre, précisant l'emplacement de ces terrains et l'utilisation envisagée.

Après réception de ladite demande, si elle est jugée recevable, un arrêté du Ministre
constatera la recevabilité et définira les terrains nécessaires. Les droits coutumiers de

propriété seront alors, en tant que de besoin, systématiquement enregistrés et vérifiés par
l'administration.

En l'absence d'accord amiable, l'autorisation d'occupation sera accordée:

a) seulement après que les propriétaires ou les détenteurs des droits coutumiers de
propriété auront eu la possibilité de présenter leurs objections par l'intermédiaire

de l'administration, et dans la limite d'un délai déterminé selon les règlements
locaux.

A cet effet, seront consultés:

dans le cas de terrains détenus par des particuliers, conformément aux

dispositions du Code Civil ou des règlements d'enregistrement: les
propriétaires;

dans le cas de terrains détenus en vertu de droits coutumiers: les
bénéficiaires desdits droits coutumiers ou leurs représentants dûment
qualifiés;

dans le cas de terrains appartenant au domaine public: la communauté ou
l'organisme public qui les administre et, le cas échéant, l'occupant actuel.

b) seulement après consignation auprès d'un comptable public des indemnités
approximatives déterminées par l'autorité administrative:

si l'occupation n'est que temporaire, et si le terrain peut être mis en
culture au bout d'un (1) an, comme il l'était précédemment, l'indemnité
sera fixée au double du produit net du terrain;

dans les autres cas, l'indemnité sera évaluée au double de la valeur du
terrain avant l'occupation.
74.

75.

76

77

78

15

Les différends entre propriétaires ou découlant d'estimations de dommages causés seront
du ressort des tribunaux civils.

Les projets décrits dans l'article 7.2 ci-dessus peuvent, le cas échéant, être déclarés
d'intérêt public, dans les conditions prévues par les règlements sur l'expropriation pour
cause d'utilité publique.

Les frais, indemnités, et en général toutes charges découlant de l'application des articles
7.3 et 74 ci-dessus, seront à la charge du Contracteur.

Au cas où l'occupation de terrains priverait le propriétaire ou le détenteur de droits
coutumiers de propriété de l'utilisation du terrain pendant plus d'un (1) an, ou, au cas où,
après l'achèvement des travaux, les terrains qui avaient été occupés ne se prêteraient plus
à la culture, les propriétaires ou les détenteurs de droits coutumiers de propriété peuvent
exiger que le Contracteur achète ledit terrain. Toute portion de terrain qui aurait été
endommagée ou dégradée sur la plus grande partie de sa surface devra être achetée en sa
totalité si le propriétaire ou le détenteur de droits coutumiers de propriété l'exige. La
valeur des terrains à acheter sera toujours estimée au moins à la valeur qu'ils avaient
avant l'occupation.

L'expiration partielle ou totale d'un Périmètre d'Exploration ou d'Exploitation est sans
effet à l'égard des droits résultant de l'article 7.2 pour le Contracteur, sur les travaux et
installations réalisés en application des dispositions du présent article 7 sous réserve que
lesdits travaux et installations soient utilisés dans le cadre de l'activité du Contracteur sur
la partie conservée ou sur d'autres Périmètres d'Exploration ou d'Exploitation.

Aux fins d'assurer la meilleure utilisation possible du point de vue économique et
technique, le Ministre peut imposer au Contracteur des conditions de réalisation et
d'exploitation des travaux et des installations visés à l'article 7.2, sous réserve toutefois
que lesdites conditions ne portent pas atteinte aux conditions économiques normales de
l'activité des titulaires de droits exclusifs d'exploration et d'exploitation des
Hydrocarbures.

Le Ministre pourra, notamment à ces fins, et à défaut d'accord amiable entre les
intéressés, exiger de plusieurs d'entre eux l'utilisation en commun desdites installations.

En cas de différend entre les titulaires de droits exclusifs d'exploration et d'exploitation
des Hydrocarbures intéressés sur les modalités d'une telle association, et faute d'accord
amiable, les différends seront soumis à arbitrage suivant les modalités spécifiées à
l'article 29 du présent Contrat.

7.9. Sous réserve des dispositions des articles 6.8, 6.9 et 18, le Contracteur a la liberté de

choix des fournisseurs et des sous-traitants et bénéficie du régime douanier prévu à
l'article 18.
16

7.10. Sauf dispositions contraires du Contrat, aucune restriction ne sera apportée à l'entrée, au

séjour, à la liberté de circulation, d'emploi et de rapatriement des personnes et de leurs
familles ainsi que de leurs biens, pour les employés du Contracteur et ceux de ses sous-
traitants sous réserve pour le Contracteur de respecter la législation et la réglementation
du travail ainsi que les lois sociales en vigueur ou a intervenir en République Islamique
de Mauritanie et applicables à toutes les industries.

L'Etat facilitera la délivrance au Contracteur, ainsi qu'à ses agents et à ses sous-traitants,
de toutes autorisations administratives éventuellement exigées en relation avec les
Opérations Pétrolières effectuées dans le cadre du présent Contrat.

ARTICLE 8

SURVEILLANCE DES OPERATIONS PETROLIERES ET RAPPORTS

8.1

82

83

D'ACTIVITE

Les Opérations Pétrolières seront soumises à la surveillance de la Direction des
Hydrocarbures . Les représentants de la Direction des Hydrocarbures dûment mandatés
auront notamment le droit de surveiller les Opérations Pétrolières et, à intervalles
raisonnables, d'inspecter les installations, équipements, matériels, enregistrements et
livres afférents aux Opérations Pétrolières, sous réserve de ne pas causer un retard
préjudiciable au bon déroulement desdites Opérations.

Aux fins de permettre l'exercice des droits visés ci-dessus, le Contracteur fournira aux
représentants de la Direction des Hydrocarbures une assistance raisonnable en matière
de moyens de transport et d'hébergement, et les dépenses de transport et d'hébergement
directement liées à la surveillance et à l'inspection seront à la charge du Contracteur.
Lesdites dépenses seront considérées comme des coûts Pétroliers et recouvrables selon
les dispositions de l'article 10.2.

Le Contracteur tiendra la Direction des Hydrocarbures régulièrement informée du
déroulement des Opérations Pétrolières et, le cas échéant, des accidents survenus.

Le Contracteur devra notamment notifier à la Direction des Hydrocarbures, dès que
possible et au moins un (1) mois à l'avance, les Opérations Pétrolières projetées telles
que campagne géologique ou géophysique, forage.

Au cas ou le Contracteur déciderait d'abandonner un forage, il devra le notifier à la
Direction des Hydrocarbures au moins soixante-douze (72) heures avant l'abandon; ce
délai sera porté à trente (30) jours pour les puits productifs.

La Direction des Hydrocarbures peut demander au Contracteur de réaliser, à la charge de
ce dernier, tous travaux jugés nécessaires pour assurer la sécurité et l'hygiène des
Opérations Pétrolières.
17

84 L'Etat aura accès à toutes les données originales résultant des Opérations Pétrolières
entreprises par le Contracteur à l'intérieur du Périmètre d'Exploration tels que rapports
géologiques, géophysiques, pétrophysiques, de forage, de mise en exploitation sans que
cette énumération puisse être considérée comme exhaustive ou limitative.

85 Le Contracteur s'engage à fournir à la Direction des Hydrocarbures les rapports
périodiques suivants:

a

b)

©)

d)

€)

les rapports journaliers sur les activités de forage;
les rapports hebdomadaires sur les travaux de géophysique;

à compter de l'octroi d'une autorisation exclusive d'exploitation, dans les dix (10)
jours suivant la fin de chaque mois, des rapports mensuels sur les activités de
éveloppement et d'exploitation accompagnés notamment des statistiques de
production et de vente des Hydrocarbures;

ans les trente (30) jours suivant la fin de chaque Trimestre, un rapport relatif
aux Opérations Pétrolières réalisées pendant le Trimestre écoulé et qui
comprendra notamment une description des Opérations Pétrolières réalisées et
un état détaillé des dépenses engagées;

dans les trois (3) mois suivant la fin de chaque Année Civile, un rapport relatif
aux Opérations Pétrolières réalisées pendant l'Année Civile écoulée, ainsi qu'un
état détaille des dépenses engagées et un état du personnel employé par le
Contracteur, indiquant le nombre d'employés, leur nationalité, leur fonction, le
montant total des salaires ainsi qu'un rapport sur les soins médicaux et
l'instruction qui leur sont donnés.

8.6 En outre, les rapports ou documents suivants seront fournis à la Direction des
Hydrocarbures immédiatement après leur établissement ou leur obtention:

a)

b)

trois (3) exemplaires des rapports d'études et de synthèses géologiques ainsi que
les cartes et autres documents y afférents;

trois (3) exemplaires des rapports d'études, de mesures et d'interprétation
géophysiques ainsi que toutes les cartes, profils, sections ou autres documents y
afférents. La Direction des Hydrocarbures aura accès aux originaux de tous les
enregistrements réalisés (bandes magnétiques ou autre support) et pourra, sur sa
demande, en obtenir deux (2) copies gratuitement. En outre le Contracteur
s'engage à conserver gratuitement lesdits originaux pendant une durée minimale
de dix (10) ans suivant l'expiration du présent Contrat et à les mettre à la
disposition du Gouvernement, sur sa demande;
8.7

18

©) deux (2) exemplaires des rapports d'implantation et de fin de forage pour chacun
des forages réalisés;

d) deux (2) exemplaires de toutes les mesures, tests, essais et diagraphies
enregistrés en cours de forage ainsi que leur assemblage éventuel sous forme
composée avec représentation de la lithologie et autres données existantes pour
chacun des forages réalisés;

e) deux (2) exemplaires des rapports d'analyses, des tests ou essais de production;

hi) deux (2) exemplaires de chaque rapport d'analyses (pétrographie,
biostratigraphie, géochimie ou autre) effectuées sur les carottes, les déblais ou
les fluides prélevés dans chacun des forages réalisés y compris les négatifs des
diverses photographies y afférentes;

F) une portion représentative des carottes prises, des déblais de forage prélevés
dans chaque puits ainsi que des échantillons des fluides produits pendant les
tests ou essais de production seront également fournis dans les délais
raisonnables. En outre, carottes et déblais, en possession du Contracteur à
l'expiration du présent Contrat, seront remis au Gouvernement;

h) d'une façon générale, deux (2) exemplaires de tous travaux, études, mesures,
analyses ou autres résultats ou produits de toute activité qui est imputée au
compte des Coûts Pétroliers dans le cadre du présent Contrat.

Toutes les cartes, sections et tous autres documents géologiques ou géophysiques et
diagraphies seront fournis à la Direction des Hydrocarbures sur un support transparent
adéquat pour reproduction ultérieure et sous forme digitalisée, le cas échéant.

Les Parties s'engagent à considérer comme confidentiel et à ne pas communiquer à des
Tiers, tout ou partie des documents et échantillons se rapportant aux Opérations
Pétrolières, pendant une période de cinq (5) ans à partir de laquelle lesdits documents et
échantillons auront été fournis, et en cas de renonciation à une zone jusqu'à la date de
ladite renonciation en ce qui concerne les documents et échantillons se rapportant à la
zone abandonnée.

Toutefois, chaque Partie pourra faire procéder à tout moment à des études relatives aux
Opérations Pétrolières par des Tiers choisis par ladite Partie. Ceux-ci, après notification
à l'autre Partie, pourront prendre connaissance des informations afférentes aux
Opérations Pétrolières et devront s'engager à respecter la précédente clause de
confidentialité. L'Etat pourra également réaliser des études de synthèse sur les activités
pétrolières en République Islamique de Mauritanie à condition de ne pas publier pendant
la période de confidentialité, sauf accord du Contracteur, des données brutes obtenues
par le Contracteur.

11
S'il le juge souhaitable, le Ministre pourra également décider d'augmenter la période de
confidentialité prévue au présent article 8.7.

8.8 Le Contracteur devra notifier au Ministre dans les plus brefs délais toute découverte de

9.1

92

93

substances minérales effectuée durant les Opérations Pétrolières.

ARTICLE 9

EVALUATION D'UNE DECOUVERTE ET OCTROI D'UNE
AUTORISATION EXCLUSIVE D'EXPLOITATION

Si le Contracteur découvre des Hydrocarbures dans le Périmètre d'Exploration, il devra
le notifier par écrit au Ministre aussitôt que possible et effectuer, conformément aux
règles de l'art en usage dans l'industrie pétrolière internationale, les tests nécessaires à la
détermination des indices rencontrés au cours du forage. Dans les trente (30) jours
suivant la date de fermeture provisoire ou d'abandon du puits de découverte, le
Contracteur devra soumettre au Ministre un rapport donnant toutes les informations
afférentes à ladite découverte et formulant les recommandations du Contracteur sur la
poursuite ou non de l'évaluation de ladite découverte.

Si le Contracteur désire entreprendre les travaux d'évaluation de la découverte susvisée,
il devra soumettre avec diligence au Ministre le programme prévisionnel des travaux
d'évaluation et l'estimation du budget correspondant, au plus tard dans les six (6) mois
suivant la date de notification de la découverte visée à l'article 9.1.

Le Contracteur devra alors engager avec le maximum de diligence les travaux
d'évaluation conformément au programme établi, étant entendu que les dispositions de
l'article 5.3 s'appliqueront audit programme.

Dans les trois (3) mois suivant l'achèvement des travaux d'évaluation, et au plus tard
trente (30) jours avant l'expiration de la troisième période d'exploration définie à l'article
3.2, éventuellement prorogée conformément aux dispositions de l'article 3.6, le
Contracteur soumettra au Ministre un rapport détaillé donnant toutes les informations
techniques et économiques relatives au gisement d'hydrocarbures ainsi découvert et
évalué, et qui établira, selon le Contracteur, le caractère commercial ou non de ladite
découverte.

Ce rapport inclura notamment les informations suivantes: les caractéristiques
géologiques et pétrophysiques du gisement; la délimitation estimée du gisement; les
résultats des tests et essais de production réalisés; une étude économique préliminaire
de la mise en exploitation du gisement.

94

95

20

Toute quantité d'Hydrocarbures produite à partir d'une découverte avant que celle-ci
n'ait été déclarée commerciale, si elle n'est pas utilisée pour la réalisation des Opérations
Pétrolières ou perdue, sera soumise aux dispositions de l'article 10.

Si le Contracteur juge la découverte commerciale, il soumettra au Ministre, dans les
trois (3) mois suivant la soumission du rapport visé à l'article 9.3, et au plus tard trente
(30) jours avant l'expiration de la troisième période d'exploration définie à l'article 3.2,
éventuellement prorogée conformément aux dispositions de l'article 3.6, une demande
d'autorisation exclusive d'exploitation.

Ladite demande précisera la délimitation du Périmètre d'Exploitation demandé, lequel
englobera la surface présumée du gisement d'Hydrocarbures découvert et évalué à
l'intérieur du Périmètre d'Exploration alors en cours de validité et sera accompagnée des
justifications techniques nécessaires à ladite délimitation.

La demande d'autorisation exclusive d'exploitation susvisée sera accompagnée d'un

programme de développement et de production détaillé, comprenant notamment pour le
gisement concerné:

a) une estimation des réserves récupérables prouvées et probables et du profil de
production correspondant, ainsi qu'une étude sur les méthodes de récupération
des Hydrocarbures et la valorisation du Gaz Naturel;

b) la description des travaux et installations nécessaires à la mise en exploitation du
gisement, tels que le nombre de puits, les installations requises pour la
production, la séparation, le traitement, le stockage et le transport des
Hydrocarbures;

©) le programme et le calendrier de réalisation desdits travaux et installations, y
compris la date de démarrage de la production;

d) l'estimation des investissements de développement et des coûts d'exploitation,
ainsi qu'une étude économique confirmant le caractère commercial du gisement.

Le Ministre pourra proposer des révisions ou modifications au programme de
développement et de production susvisé, ainsi qu'au Périmètre d'Exploitation demandé,
en les notifiant au Contracteur avec toutes les justifications jugées utiles, dans les quatre-
vingt-dix (90) jours suivant la réception dudit programme. Les dispositions de l'article
52 s'appliqueront audit programme en ce qui concerne son adoption.

Lorsque les résultats acquis au cours du développement justifient des changements au
programme de développement et de production, ledit programme pourra être modifié en
utilisant la même procédure que celle visée ci-dessus pour son adoption initiale.
96

97

98

99

9.10.

9.11.

21

L'octroi de l'autorisation exclusive d'exploitation sera accordé dans les formes en
vigueur en République Islamique de Mauritanie, et devra intervenir dans les quarante-
cinq (45) jours suivant la date d'adoption du programme de développement et de
production.

Si le Contracteur effectue plusieurs découvertes commerciales dans le Périmètre
d'Exploration, chacune d'entre elles donnera lieu à une autorisation exclusive
d'exploitation séparée correspondant à un Périmètre d'Exploitation. Le nombre des
autorisations exclusives d'exploitation et des Périmètres d'Exploitation y afférents dans

le Périmètre d'Exploration n'est pas limité.

Si au cours de travaux ultérieurs à l'octroi de l'autorisation exclusive d'exploitation, il

apparaît que le gisement a une extension supérieure à celle initialement prévue
conformément à l'article 9.5, l'Etat accordera au Contracteur, dans le cadre de
l'autorisation exclusive d'exploitation déjà octroyée, la surface supplémentaire, à
condition que l'extension fasse partie intégrante du Périmètre d'Exploration en cours de
validité et que le Contracteur fournisse les justifications techniques de l'extension ainsi

demandée.

Au cas où un gisement s'étendrait au-delà des limites du Périmètre d'Exploration en
cours de validité, le Ministre pourra exiger que le Contracteur exploite ledit gisement en
association avec le titulaire de la surface adjacente suivant les dispositions d'un accord
dit "d'unitisation". Dans les six (6) mois suivant la formulation par le Ministre de son
exigence, le Contracteur devra soumettre au Ministre, pour approbation, le programme
de développement et de production du gisement concerné, établi en accord avec le
titulaire de la surface adjacente.

Le Contracteur devra démarrer les opérations de développement au plus tard douze (12)
mois après la date d'octroi de l'autorisation exclusive d'exploitation visée à l'article 9.6
et devra les poursuivre avec le maximum de diligence.

Le Contracteur s'engage à réaliser les opérations développement et de production
suivant les règles de l'art en usage dans l'industrie pétrolière internationale qui
permettent d'assurer la récupération économique maximale des Hydrocarbures contenus
dans le gisement.

Le Contracteur s'engage à procéder dès que possible aux études de récupération assistée
en consultation avec le Ministre et à utiliser de tels procédés si, d'après l'appréciation du
Contracteur, ils conduisent dans des conditions économiques à une amélioration du taux
de récupération.

La Durée de la période d'exploitation pendant laquelle le Contracteur est autorisé à

assurer la production d'un gisement déclaré commercial est fixée à vingt cinq (25) ans à
compter de la date d'octroi de l'autorisation exclusive d'exploitation correspondante.
9.12.

9.13.

9.14.

9.15.

9.16.

22

A l'expiration de la période initiale d'exploitation définie ci-dessus, l'autorisation
exclusive d'exploitation correspondante pourra être renouvelée deux fois pour une
période additionnelle de dix (10) ans au plus à chaque fois, en cas de demande motivée
du Contracteur soumise au Ministre au moins un (1) an avant ladite expiration, à
condition que le Contracteur ait rempli toutes ses obligations contractuelles durant la
période d'exploitation initiale et justifie qu'une production commerciale à partir du
Périmètre d'exploitation concerné reste possible au delà de la période initiale
d'exploitation.

Pour tout gisement ayant donné lieu à l'octroi d'une autorisation exclusive
d'exploitation, le Contracteur s'engage à réaliser à ses frais et à son propre risque
financier toutes les Opérations Pétrolières utiles et nécessaires à la mise en exploitation
du gisement et à sa production, conformément au programme de développement et de

production adopté.

Toutefois si le Contracteur peut faire la preuve comptable au cours du programme de
développement et de production que l'exploitation dudit gisement ne peut être
commercialement rentable, bien que le puits de découverte et les travaux d'évaluation
aient conduit à l'octroi d'une autorisation exclusive d'exploitation conformément au
présent Contrat, le Ministre s'engage à ne pas obliger le Contracteur à poursuivre les
travaux pour mettre ce gisement en production sauf si le Ministre accorde au
Contracteur des avantages financiers qui rendraient l'exploitation rentable. Dans le cas
où le Contracteur ne poursuivrait pas les travaux d'exploitation et si le Ministre le lui
demande, le Contracteur renoncera à l'autorisation exclusive d'exploitation concernée et

aux droits qui y sont attachés.
Le Contracteur pourra à tout moment, sous réserve de le notifier au Ministre avec un
préavis d'au moins six (6) mois, renoncer totalement ou partiellement à chacune de ses

autorisations exclusives d'exploitation, à condition d'avoir satisfait à toutes les
obligations prévues dans le présent Contrat.

Le Contracteur s'engage pendant la durée des autorisations exclusives d'exploitation à
produire annuellement des quantités raisonnables de Pétrole Brut de chaque gisement
selon les normes généralement admises dans l'industrie pétrolière internationale en
prenant principalement en considération les règles de bonne conservation des gisements
et la récupération optimale des réserves d'Hydrocarbures dans des conditions
économiques pendant la durée des autorisation exclusives d'exploitation concernées.

L'arrêt de la production pendant une durée d'au moins six (6) mois décidée par le
Contracteur sans l'accord du Ministre pourra entraîner l'annulation du présent Contrat
dans les conditions prévues à l'article 26.

Pendant la durée de l'autorisation exclusive d'exploration, le Ministre pourra, avec un
préavis d'au moins six (6) mois, demander au Contracteur d'abandonner immédiatement
et sans contrepartie tous ses droits sur la surface présumée d'une découverte, y compris
sur les Hydrocarbures qui pourraient être produits à partir de ladite découverte, si le
Contracteur:
23

a) n'a pas soumis un programme de travaux d'évaluation de ladite découverte dans
un délai de dix-huit (18) mois suivant la date de notification au Ministre de la
découverte;

b) ou ne déclare pas le gisement commercial dans un délai deux (2) ans suivant

l'achèvement des travaux d'évaluation de la découverte.

L'Etat pourra alors réaliser ou faire réaliser tous travaux d'évaluation, de développement,
de production, de traitement, de transport et de commercialisation relatifs à cette
découverte, sans aucune contrepartie pour le Contracteur, à condition, toutefois, de ne
pas porter préjudice à la réalisation des Opérations Pétrolières par le Contracteur.

Si cette découverte est initialement considérée sous rentable, mais l'on juge quelle
pourrait être rentable dans le futur, le Contracteur aura le droit de demander l'extension
des périodes ci-dessus pour un maximum de dix (10) ans. Cette demande ne pourra être
refusée par le Ministre si techniquement valable.

ARTICLE 10

RECOUVREMENT DES COUTS PETROLIERS ET PARTAGE DE LA
PRODUCTION

10.1. Dès le commencement d'une production régulière de Pétrole Brut dans le cadre d'une
autorisation exclusive d'exploitation, le Contracteur s'engage à commercialiser toute la
production de Pétrole Brut obtenue et mesurée suivant les règles de l'art en usage dans
l'industrie pétrolière internationale, conformément aux dispositions ci-dessous.

10.2 Pour le recouvrement des Coûts Pétroliers, le Contracteur pourra retenir librement
chaque Année Civile une portion de la production totale de Pétrole Brut en aucun cas
supérieure à soixante dix pour cent (70 %) de la quantité globale de Pétrole Brut qui
n'est ni utilisée dans les Opérations Pétrolières, ni perdue, ou seulement tel
pourcentage inférieur qui serait nécessaire et suffisant.

La valeur de la portion de production totale de Pétrole Brut allouée au recouvrement
par le Contracteur des Coûts Pétroliers, définie à l'alinéa précédent, sera calculée
conformément aux dispositions de l'article 14.

Si au cours d'une quelconque Année Civile, les Coûts Pétroliers non encore recouvrés
par le Contracteur, en application des dispositions du présent article 10.2, dépassent
l'équivalent en valeur de soixante dix pour cent (70 %) de la production totale de
Pétrole Brut calculée comme indiqué ci-dessus, le surplus ne pouvant être ainsi
recouvré dans l'Année Civile considérée sera reporté sur la ou les Années Civiles
10.3

24

suivantes jusqu'au recouvrement total des Coûts Pétroliers ou la fin du présent Contrat.

La quantité de Pétrole Brut restant au cours de chaque Année Civile après que le
Contracteur a prélevé sur la production totale de Pétrole Brut la portion nécessaire au
recouvrement des Coûts Pétroliers suivant les dispositions de l'article 10.2, sera
partagée entre l'Etat et le Contracteur de la façon suivante:

Tranche de production de Part de l'Etat Part du Contracteur
Pétrole Brut totale journalière
(en Barils par jour)

inférieure à 25.000 20% 80%

de 25.000 à 50.000 30% 70%

de 50.000 à 75.000 35% 65%

de 75.000 à 100.000 40% 60%

supérieure à 100.000 50% 50%

104

10.5

10.6

Pour l'application du présent article, le terme production totale journalière signifie le
rythme moyen de production totale journalière dans l'ensemble des Périmètres
d'Exploitation du présent Contrat, pendant une période de trente (30) jours
consécutifs.

La part de production revenant au Contracteur sera soumise aux dispositions fiscales
visées à l'article 11.

L'Etatpourra recevoir sa part de production définie à l'article 10.3, soit en nature, soit
en espèces.

Si l'Etat désire recevoir en nature tout ou partie de sa part de production définie à
l'article 10.3, le Ministre devra en aviser le Contracteur par écrit au moins quatre-
vingt-dix (90) jours avant le début du Trimestre concerné, en précisant la quantité
exacte qu'il désire recevoir en nature durant ledit Trimestre et les modalités de
livraison.

Dans ce but il est agréé par les Parties que le Contracteur ne souscrira à aucun
engagement de vente de la part de production de l'Etat dont la durée serait supérieure à
un (1) an sans que le Ministre n'y consente par écrit.

Si l'Etat désire recevoir en espèces tout ou partie de sa part de production définie à
l'article 10.3, ou si le Ministre n'a pas avisé le Contracteur de sa décision de recevoir
sa part de production en nature conformément à l'article 10.5, le Contracteur est tenu
de commercialiser la part de production de l'Etat à prendre en espèces pour le
Trimestre concerné, de procéder aux enlèvements de cette part au cours de ce
111

112

113

25

Trimestre, et de verser au Gouvernement, dans les trente (30) jours suivant chaque
enlèvement, un montant égal au produit de la quantité correspondant à la part de
production de l'Etatpar le prix de vente défini à l'article 14.

Le Ministre aura le droit de demander le règlement des ventes de sa quote-part de
production assurées par le Contracteur en Dollars ou en toute autre monnaie
convertible dans laquelle la transaction a eu lieu.

ARTICLE 11

REGIME FISCAL

Le Contracteur est, à raison de ses Opérations Pétrolières, assujetti à l'impôt direct sur
les bénéfices prévu au Code Général des Impôts, conformément aux dispositions de
l'ordonnance n° 88.151 du 13 novembre 1988 relative au régime juridique et fiscal de
la recherche et de l'exploitation des Hydrocarbures et conformément aux dispositions
du présent Contrat.

A la fin de la cinquième année de production, les bénéfices nets que le Contracteur
retire de l'ensemble de ses Opérations Pétrolières sur le territoire de la République
Islamique de Mauritanie sont passibles d'un impôt direct de trente pour cent (30%)
calculé sur lesdits bénéfices nets.

Il est spécifiquement reconnu que les dispositions du présent article 11 s'appliquent
individuellement à l'égard de toutes les entités constituant le Contracteur au titre du
présent Contrat.

Le Contracteur tiendra, par Année Civile, une comptabilité séparée des Opérations
Pétrolières qui permettra d'établir un compte de résultats et un bilan faisant ressortir
tant les résultats desdites Opérations que les éléments d'actif et de passif qui y sont
affectés ou s'y rattachent directement.

Pour permettre la détermination du bénéfice net du Contracteur, doivent être portés au
crédit du compte de résultats:

a) la valeur des Hydrocarbures commercialisés par le Contracteur au titre des
articles 10.2 et 10.3, telle qu'elle apparaît dans ses livres de comptabilité et
déterminé selon les dispositions de l'article 14;

b) les plus-values provenant de la cession ou du transfert d'éléments quelconques
de l'actif;
d)

26

tous autres revenus ou produits directement liés aux Opérations Pétrolières et
notamment ceux provenant de la vente de substances connexes ainsi que du
traitement, du stockage et du transport de produits pour des Tiers;

les bénéfices de change réalisés à l'occasion des Opérations Pétrolières.

11.4. Ce même compte de résultats sera débité de toutes les charges nécessitées pour les
besoins des Opérations Pétrolières au titre de l'Année Civile considérée, dont la
déduction est autorisée par les lois applicables en République Islamique de
Mauritanie, et déterminées suivant la Procédure Comptable annexée au présent
Contrat.

Les charges déductibles du revenu de l'Année Civile considérée comprennent
notamment les éléments suivants:

a)

b)

©)

outre les charges explicitement visées ci-dessous au présent article 11.4, tous
les autres Coûts Pétroliers, y compris le coût des approvisionnements, les
dépenses de personnel et de main d'œuvre, le coût des prestations fournies au
Contracteur à l'occasion des Opérations Pétrolières.

Toutefois, les coûts des approvisionnements, du personnel et des prestations
fournis par des Sociétés Affiliées seront déductibles dans la mesure où ils
n'excèdent pas ceux qui seraient normalement pratiqués dans des conditions de
pleine concurrence entre un vendeur et un acheteur indépendants pour des
approvisionnements ou des prestations identiques ou analogues.

les frais généraux afférents aux Opérations Pétrolières effectuées dans le cadre
du présent Contrat, y compris notamment:

- les frais de location des biens meubles et immeubles, ainsi que les
cotisations d'assurance;

- une quote-part raisonnable, eu égard aux services rendus pour les
Opérations  Pétrolières réalisées en République Islamique de
Mauritanie, des appointements et salaires payés aux directeurs et
employés résidant à l'étranger et des frais généraux d'administration
des services centraux du Contracteur ou des Sociétés Affiliées
travaillant pour son compte, situés à l'étranger, et des coûts indirects
encourus par lesdits services centraux à l'étranger pour leur compte.
Les frais généraux payés à l'étranger ne devront en aucun cas être
supérieurs aux limites fixées dans la Procédure Comptable.

les amortissements des immobilisations conformément aux dispositions de
l'article 4 de la Procédure Comptable;
115

116

27

d) les intérêts et agios versés aux créanciers du Contracteur pour leur montant
réel, dans les limites fixées dans la Procédure Comptable;

e) les pertes de matériels ou biens résultant de destruction ou de dommages, des
biens auxquels il sera renoncé ou qui seront abandonnés en cours d'année, les
créances irrécouvrables, les indemnités versées aux Tiers pour dommages;

f les provisions raisonnables et justifiées constituées en vue de faire face
ultérieurement à des pertes ou charges nettement précisées et que les
événements en cours rendent probables;

g) toutes autres pertes ou charges directement liées aux Opérations Pétrolières, y
compris les pertes de changes réalisées à l'occasion des Opérations Pétrolières,
ainsi que les bonus prévus à l'article 13, les redevances superficiaires prévues à
l'article 11.7 et les sommes payées durant l'Année Civile prévues à l'article
12.2, à l'exception du montant de l'impôt direct sur les bénéfices déterminé
conformément aux dispositions du présent article 11 ;

h) le montant non apuré des déficits relatifs aux Années Civiles antérieures

conformément à la réglementation en vigueur, jusqu'à apurement desdits
déficits ou l'achèvement du Contrat.

Le bénéfice net imposable du Contracteur sera égal à la différence, si elle est positive,
entre le total des sommes portées en crédit et le total des sommes portées en débit du
compte de résultats. Si cette différence est négative, elle constitue un déficit.

Dans les soixante (60) jours suivant la fin de chaque Année Civile, le Contracteur
remettra aux autorités fiscales compétentes sa déclaration annuelle des revenus,
accompagnée des états financiers, telle qu'elle est exigée par la réglementation en
vigueur.

Sauf dispositions contraires fixées d'accord entre Parties, l'impôt sur les bénéfices sera
versé en Dollars selon un système d'acomptes trimestriels avec régularisation annuelle
après remise de la déclaration annuelle des revenus susvisée. Ces acomptes devront
être versés avant la fin de chaque Trimestre et seront égaux, sauf accord contraire (en
particulier pour la première année de paiement de l'impôt sur les bénéfices), au quart
de l'impôt sur les bénéfices acquitté l'Année Civile précédente.

La liquidation et le paiement du solde de l'impôt sur les bénéfices au titre des
bénéfices d'une Année Civile donnée devront être effectués au plus tard le premier
avril de l'Année Civile suivante.

Si le Contracteur a versé sous forme d'acomptes une somme supérieure à l'impôt sur
les bénéfices dont il est redevable au titre des bénéfices d'une Année Civile donnée,

117

28

l'excédent lui sera restitué dans les quatre-vingt dix (90) jours suivant le dépôt de sa
déclaration annuelle de revenus.

Après les paiements au Gouvernement prévus au titre de l'impôt sur les bénéfices,
celui-ci délivrera au Contracteur dans les quatre-vingt dix (90) jours suivant le dépôt
de sa déclaration de revenus les quittances d'impôt sur les bénéfices et tous autres
documents attestant que le Contracteur a rempli toutes ses obligations fiscales telles
que définies au présent article 11.

Le Contracteur versera à la Direction des Hydrocarbures les redevances superficiaires
suivantes:

a) zéro Dollars cinquante (0,50$) Dollar par kilomètre carré et par an durant la
période initiale de validité de l'autorisation exclusive d'exploration;

b) Un (1,00$) Dollar par kilomètre carré et par an durant la première période de
renouvellement de l'autorisation exclusive d'exploration;

©) Deux (2,00$) Dollars par kilomètre carré et par an durant la deuxième période
de renouvellement de l'autorisation exclusive d'exploration et durant toute
prorogation prévue aux articles 3.6 et 3.7;

d) Cent (100,00$) Dollars par kilomètre carré et par an durant la validité d'une
autorisation exclusive d'exploitation.

Les redevances superficiaires visées aux alinéas a), b) et c) ci-dessus seront payées
d'avance et par année, au plus tard le premier jour de chaque, Année Contractuelle,
pour l'Année Contractuelle entière, d'après l'étendue du Périmètre d'Exploration
détenu par le Contracteur à la date d'échéance desdites taxes.

La redevance superficiaire relative à une autorisation exclusive d'exploitation sera
payée d'avance et par année, au commencement de chaque Année Civile suivant
l'octroi de l'autorisation exclusive d'exploitation, (ou pour l'Année Civile dudit octroi,
dans les trente (30) jours de la date d'octroi, prorata temporis pour la durée restante de
l'Année Civile en cours), d'après l'étendue du Périmètre d'Exploitation à ladite date.

En cas d'abandon de surface au cours d'une Année ou de Force Majeure, le
Contracteur n'aura droit à aucun remboursement des redevances superficiaires déjà

payées.

Les sommes visées au présent article 11.7 sont considérées comme des Coûts
Pétroliers et recouvrables selon les dispositions de l'article 10.2.
11.8

11.9

12.1

29

En dehors de l'impôt sur les bénéfices tel que défini à l'article 11.1, des redevances
superficiaires prévues à l'article 11.7 et des bonus prévus à l'article 13, le Contracteur
sera exempt de tous impôts, droits, taxes ou contributions de quelque nature que ce
soit, nationaux, régionaux où communaux, présents ou futurs, frappant les Opérations
Pétrolières et tout revenu y afférent ou, plus généralement, les propriétés, activités ou
actes du Contracteur, y compris son établissement, ses transferts de fonds et son
fonctionnement en exécution du Contrat, étant entendu que ces exemptions ne
s'appliquent qu'aux Opérations Pétrolières.

Les actionnaires des entités constituant le Contracteur et leurs Sociétés Affiliées
seront aussi exempts de tous impôts, droits, taxes et contributions, à raison des
dividendes reçus, des créances, prêts et des intérêts y afférents, des achats, transports
d'Hydrocarbures à l'exportation, services rendus pour les activités en République

Islamique de Mauritanie afférentes aux Opérations Pétrolières.

Le présent article ne s'applique pas aux services effectivement rendus par les
administrations et collectivités publiques mauritaniennes. Toutefois, les tarifs
pratiqués en l'espèce vis-à-vis du Contracteur, de ses sous-traitants, transporteurs,
clients et agents resteront raisonnables par rapport aux services rendus et n'excéderont
pas les tarifs généralement pratiqués pour ces mêmes services par lesdites
administrations et collectivités publiques.

Il est toutefois entendu que les impôts fonciers seront exigibles dans les conditions de
droit commun sur les immeubles à usage d'habitation.

Toute cession de quelque sorte que ce soit entre les sociétés signant le contrat ou
n'emporte quelle société affiliée ainsi que toute cession faite en accord avec les
dispositions de l'article 3.5 seront exemptes de tout droit ou taxes à payer s'y relatant.

Les achats de matériels, biens d'équipements et produits, réalisés par le Contracteur ou
les entreprises travaillant pour son compte ainsi que les prestations de services au
Contracteur affectées aux Opérations Pétrolières sont exonérées de toutes taxes sur le
chiffre d'affaires. L'exonération s'applique aussi, eu égard à la nature particulière des
Opérations Pétrolières, aux achats effectués et services rendus par les sous-traitants du
Contracteur dans le cadre du présent Contrat.

ARTICLE 12
PERSONNEL

Le Contracteur s'engage dès le début des Opérations Pétrolières à assurer l'emploi en
priorité à qualification égale du personnel mauritanien et à contribuer à la formation
de ce personnel afin de permettre son accession à tous emplois d'ouvriers qualifiés,
d'agents de maîtrise, de cadres et de directeurs.
12.2

13.1

132

30

A cet effet, le Contracteur établira en accord avec la Direction des Mines et de la
Géologie, à la fin de chaque Année Civile, un plan de recrutement du personnel
mauritanien et un plan de formation et de perfectionnement pour parvenir à une
participation de plus en plus large du personnel mauritanien aux Opérations
Pétrolières.

Le Contracteur devra également contribuer à la formation et au perfectionnement des
agents de la Direction des Hydrocarbures, selon un plan établi en accord avec le
Ministre à la fin de chaque Année Civile.

A cet effet, le Contracteur consacrera audit plan de formation et de perfectionnement
du personnel mauritanien de l'administration ou mettra à la disposition de la Direction
des Hydrocarbures un montant de trente mille (30.000 $) Dollars par an pour la
première période d'exploration et un montant de cinquante mille (50.000 $) Dollars
par an pendant le reste de validité de l'autorisation exclusive d'exploration, et, à
compter de l'octroi d'une autorisation exclusive d'exploitation, un montant minimum
de cent mille (100.000 $) Dollars par an.

ARTICLE 13

BONUS

Le Contracteur paiera au Département des Mines et de l'Industrie un bonus de
signature d'un montant de vingt mille (20.000 $) Dollars dans les trente (30) jours
suivant la Date d'Effet.

En outre, le Contracteur paiera au Département des Mines et de l'Industrie les bonus
de production suivants:

à) Deux millions (2.000.000 $) Dollars lorsque la production régulière commercialisée
de Pétrole Brut extrait du ou des Périmètres d'Exploitation atteindra pour la
première fois le rythme moyen de cinquante mille (50.000) Barils par jour pendant
une période de trente (30) jours consécutifs;

b) Trois millions (3.000.000 $) Dollars lorsque la production régulière commercialisée
de Pétrole Brut extrait du ou des Périmètres d'Exploitation atteindra pour la
première fois le rythme moyen de soixante quinze mille (75.000) Barils par jour
pendant une période de trente (30) jours consécutifs;

€) Cinq millions (5.000.000 $) Dollars lorsque la production régulière commercialisée
de Pétrole Brut extrait du ou des Périmètres d'Exploitation atteindra pour la
première fois le rythme moyen de cent mille (100.000) Barils par jour pendant une
période de trente (30) jours consécutifs;
13.3

14.1

142

143

31

Chacune des sommes visées aux alinéas a), b) et c) ci-dessus sera versée dans les
trente (30) jours suivant l'expiration de la période de référence de trente (30) jours
consécutifs.

Les sommes visées aux articles 13.1 et 13.2 ne sont pas recouvrables et ne peuvent
donc, en aucun cas, être considérées comme des Coûts Pétroliers.

ARTICLE 14 PRIX DU

PETROLE BRUT

Le prix de vente unitaire du Pétrole Brut pris en considération pour les besoins du
présent Contrat, sera le "prix du Marché" F.O.B. au Point de Livraison, exprimé en

Dollars par Baril et payable à trente (30) jours date de connaissement, tel que
déterminé ci-dessous pour chaque Trimestre.

Un Prix du Marché sera établi pour chaque type de Pétrole Brut où mélange Pétroles
Bruts.

Le Prix du Marché applicable aux enlèvements de Pétrole Brut effectués au cours d'un
Trimestre sera calculé à la fin du Trimestre considéré, et sera égal à la moyenne
pondérée des prix obtenus par le Contracteur et l'Etat lors des ventes du Pétrole Brut à
des Tiers au cours du Trimestre considéré, ajustés pour refléter les différences de
qualité et de densité ainsi que des termes de livraison F.O.B. et des conditions de
paiement, sous réserve que les quantités ainsi vendues à des Tiers au cours du
Trimestre considéré représentent au moins trente pour cent (30%) du total des
quantités de Pétrole Brut de l'ensemble des Périmètres d'Exploitation octroyés au titre
du présent Contrat, vendues au cours dudit Trimestre.

Si de telles ventes à des Tiers ne sont pas réalisées durant le Trimestre considéré, ou
ne représentent pas au moins trente pour cent (30%) du total des quantités de Pétrole
Brut de l'ensemble des Périmètres d'Exploitation octroyés au titre du présent Contrat,
vendues au cours dudit Trimestre, le Prix du Marché sera établi par comparaison avec
le "Prix Courant du Marché International", durant le Trimestre considéré, des Pétroles
Bruts produits en République Islamique de Mauritanie et dans les pays producteurs
voisins, compte tenu des différentiels de qualité, densité, transport et conditions de
paiement.

Par "Prix Courant du Marché International", il faut entendre un prix tel qu'il permette
au Pétrole Brut vendu d'atteindre, aux lieux de traitement ou de consommation, un
prix concurrentiel équivalent à celui pratiqué pour des Pétroles Bruts de même qualité
provenant d'autres régions et livrés dans des conditions commerciales comparables,
144

145

146

147

32

tant au point de vue des quantités que de la destination et de l'utilisation des Pétroles
Bruts, compte tenu des conditions du marché et de la nature des contrats.

Les transactions suivantes seront notamment exclues du calcul du Prix du Marché du
Pétrole Brut:

a) ventes dans lesquelles l'acheteur est une Société Affiliée du vendeur ainsi que
ventes entre entités constituant le Contracteur;

b) ventes comprenant une contrepartie autre qu'un paiement en devises librement
convertible et ventes motivées, en tout ou partie, par des considérations autres
que les incitations économiques usuelles dans les ventes de Pétrole Brut sur le
marché international (telles que contrats d'échange, ventes de gouvernement à
gouvernement ou à des agences gouvernementales).

Une commission présidée par le Ministre ou son délégué et comprenant des
représentants de l'administration et des représentants du Contracteur se réunira à la
diligence de son président pour établir selon les stipulations du présent article 14 le
Prix du Marché du Pétrole Brut produit, applicable au Trimestre écoule. Les décisions
de la commission seront prises à l'unanimité.

Si aucune décision n'est prise par la commission dans un délai de trente (30) jours
après la fin du Trimestre considéré, le Prix du Marché du Pétrole Brut produit sera
fixé définitivement par un expert de réputation internationale, nommé par accord entre
les Parties, ou, à défaut d'accord, par le Centre international d'expertise de la Chambre
de Commerce Internationale. L'expert devra établir le prix selon les stipulations du
présent article 14 dans un délai de vingt (20) jours après sa nomination. Les frais
d'expertise seront partagés par moitié entre l'Etat et le Contracteur.

Dans l'attente de l'établissement du prix, le Prix du Marché applicable provisoirement
à un Trimestre sera le Prix du Marché du Trimestre précédent. Tout ajustement
nécessaire sera réalisé au plus tard trente (30) jours après l'établissement du Prix du
Marché pour le Trimestre considéré.

Le Contracteur devra mesurer tous les Hydrocarbures produits après extraction de
l'eau et des substances connexes, en utilisant, avec l'accord de la Direction des
Hydrocarbures, les instruments et procédures conformes aux méthodes en vigueur
dans l'industrie pétrolière internationale. La Direction des Hydrocarbures aura le droit
d'examiner ces mesures et de contrôler les instruments et procédures utilisés. Si en
cours d'exploitation le Contracteur désire modifier lesdits instruments et procédures, il
devra obtenir préalablement l'accord de la Direction des Hydrocarbures.
15.1

15.1.1

15.12

15.13

15.14

33

ARTICLE 15

GAZ NATUREL

GAZ NATUREL NON ASSOCIÉ

En cas de découverte de Gaz Naturel Non Associé, le Contracteur engagera des
iscussions avec le Ministre en vue de déterminer si l'évaluation et l'exploitation de
ladite découverte présentent un caractère potentiellement commercial.

Si le Contracteur, après les discussions susvisées, considère que l'évaluation de la
couverte de Gaz Naturel Non Associé est justifiée, il devra entreprendre le
programme de travaux d'évaluation de ladite découverte, conformément aux
ispositions de l'article 9.

Le Contracteur aura droit, aux fins d'évaluer la commercialité de la découverte de Gaz
Naturel Non Associé, s'il en fait la demande au moins trente (30) jours avant
l'expiration de la troisième période d'exploration visée a l'article 3.2, à une extension
le l'autorisation exclusive d'exploration pour une durée de quatre (4) ans à compter de
l'expiration de ladite troisième période d'exploration, en ce qui concerne uniquement
la fraction du Périmètre d'Exploration englobant la surface présumée de la découverte
susvisée.

En outre, les Parties évalueront conjointement les débouchés possibles pour le Gaz
Naturel de la découverte susvisée, à la fois sur le marché local et à l'exportation, ainsi
que les moyens nécessaires à sa commercialisation, et considéreront la possibilité
d'une commercialisation conjointe de leurs parts de production au cas où la découverte

de Gaz Naturel ne serait pas autrement exploitable commercialement.

À l'issue des travaux d'évaluation, au cas où les Parties décideraient conjointement
que l'exploitation de cette découverte est justifiée pour alimenter le marché local, où
au cas où le Contracteur s'engagerait à développer et produire ce Gaz Naturel pour
l'exportation, le Contracteur soumettra avant la fin de la période de quatre (4) ans
susvisée une demande d'autorisation exclusive d'exploitation que l'Etataccordera dans
les conditions prévues à l'article 9.6.

Le Contracteur devra alors procéder au développement et à l'exploitation de ce Gaz
Naturel conformément au programme de développement et de production soumis et
approuvé par le Ministre dans les conditions prévues à l'article 9.5, et les dispositions
du présent Contrat applicables au Pétrole Brut s'appliqueront mutatis mutandis au Gaz
Naturel, sous réserve des dispositions particulières prévues à l'article 15.3.

Si le Contracteur considère que l'évaluation de la découverte de Gaz Naturel Non
Associé concernée n'est pas justifiée, le Ministre pourra, avec un préavis de dix-huit
(18) mois, qui pourra être réduit avec le consentement du Contracteur, demander à
celui-ci d'abandonner ses droits sur la surface délimitant ladite découverte.
152

152.1

1522

34

De même, si le Contracteur, à l'issue des travaux d'évaluation, considère que la
découverte de Gaz Naturel Non Associé n'est pas commerciale, l'Etat pourra, avec un
préavis de dix-huit (18) mois, demander au Contracteur d'abandonner ses droits sur la
surface délimitant ladite découverte.

Dans les deux cas, le Contracteur perdra tout droit sur les Hydrocarbures qui
pourraient être produits à partir de ladite découverte, et l'Etat pourra alors réaliser, ou
faire réaliser, tous les travaux d'évaluation, de développement, de production, de
traitement, de transport et de commercialisation relatifs à cette découverte, sans
aucune contrepartie pour le Contracteur, à condition, toutefois, de ne pas porter
préjudice à la réalisation des Opérations Pétrolières du Contracteur.

GAZ NATUREL ASSOCIÉ

En cas de découverte commerciale de Pétrole Brut, le Contracteur indiquera dans le
rapport prévu à l'article 9.5 s'il considère que la production de Gaz Naturel Associé est
susceptible d'excéder les quantités nécessaires aux besoins des Opérations Pétrolières
relatives à la production de Pétrole Brut (y compris les opérations de réinjection), et
s'il considère que cet excédent est susceptible d'être produit en quantités
commerciales. Au cas où le Contracteur aurait avisé l'Etat d'un tel excédent, les
Parties évalueront conjointement les débouchés possibles pour cet excédent de Gaz
Naturel, à la fois sur le marché local et à l'exportation, (y compris la possibilité d'une
commercialisation conjointe de leurs parts de production de cet excédent de Gaz
Naturel au cas où cet excédent ne serait pas autrement exploitable commercialement),
ainsi que les moyens nécessaires à sa commercialisation.

Au cas où les Parties conviendraient que le développement de l'excédent de Gaz
Naturel est justifié, ou au cas où le Contracteur désirerait développer et produire cet
excédent pour l'exportation, le Contracteur indiquera dans le programme de
développement et de production visé à l'article 9.5 les installations supplémentaires
nécessaires au développement et à l'exploitation de cet excédent et son estimation des
coûts y afférents.

Le Contracteur devra alors procéder au développement et à l'exploitation de cet
excédent conformément au programme de développement et de production soumis et
approuvé par le Ministre dans les conditions prévues à l'article 9.5, et les dispositions
du présent Contrat applicables au Pétrole Brut s'appliqueront mutatis mutandis à

l'excédent de Gaz Naturel, sous réserve des dispositions particulières prévues à
l'article 15.3.

Une procédure similaire sera applicable si la vente ou la commercialisation du Gaz
Naturel Associé est décidée au cours de l'exploitation du Gisement.

Au cas où le Contracteur ne considérerait pas l'exploitation de l'excédent de Gaz
Naturel comme justifié et si l'Etat, à n'importe quel moment, désirait l'utiliser, le
Ministre en avisera le Contracteur, auquel cas:
35

a) Le Contracteur mettra gratuitement à la disposition de l'Etat, aux installations
de séparation du pétrole Brut et du Gaz Naturel, tout ou partie de l'excédent
que l'Etat désirerait enlever;

b) L'Etat sera responsable de la collecte, du traitement, de la compression et du
transport de cet excédent, à partir des installations de séparation susvisées, et
supportera tous les coûts supplémentaires y afférents;

©) La construction des installations nécessaires aux opérations visées à l'alinéa b)
ci-dessus, ainsi que l'enlèvement de cet excédent par le Gouvernement, seront
effectués conformément aux règles de l'art en usage dans l'industrie pétrolière
internationale et de manière à ne pas entraver la production, l'enlèvement et le
transport du Pétrole Brut par le Contracteur.

15.2.3 Tout excédent de Gaz Naturel Associé qui ne serait pas utilisé dans le cadre des
articles 152.1 et 15.2.2 devra être réinjecté par le Contracteur. Toutefois, celui-ci aura
le droit de brûler ledit gaz conformément aux règles de l'art en usage dans l'industrie
pétrolière internationale, à condition que le Contracteur fournisse au Ministre un
rapport démontrant que ce gaz ne peut pas être économiquement utilisé pour améliorer
le taux de récupération du Pétrole Brut par réinjection suivant les dispositions de
l'article 9.15, et que le Ministre approuve ledit brûlage, approbation qui ne sera pas
refusée sans raison motivée.

153 DISPOSITIONS COMMUNES AU GAZ NATUREL ASSOCIÉ ET NON
ASSOCIÉ

15.3.1 Le Contracteur aura le droit de disposer de sa part de production de Gaz Naturel,
conformément aux dispositions du présent Contrat. Il aura également le droit de
procéder à la séparation des liquides de tout Gaz Naturel produit, et de transporter,
stocker, ainsi que vendre sur le marché local ou à l'exportation sa part des
Hydrocarbures liquides ainsi séparés, lesquels seront considérés comme du Pétrole

Brut aux fins de leur partage entre les Parties selon l'article 10.

15.3.2. Pour les besoins du présent Contrat, le Prix du Marché du Gaz Naturel, exprimé en
Dollars par million de BTU, sera égal:

a) Au prix obtenu des acheteurs pour ce qui concerne les ventes de Gaz Naturel à
l'exportation à des Tiers;

b) Pour ce qui concerne les ventes sur le marché local du Gaz Naturel en tant que
combustible, à un prix à convenir par accord mutuel entre le Ministre (ou
l'entité nationale que l'Etat établirait pour la distribution du Gaz Naturel sur le

marché local) et le Contracteur, sur la base notamment des cours du marché
36

pratiqués au moment desdites Ventes d'un combustible de substitution au Gaz
Naturel.

15.33. Aux fins de l'application des articles 10.3 et 13.2, les quantités de Gaz Naturel

16.1.

162.

163.

disponibles, après déduction des quantités utilisées pour les besoins des Opérations
Pétrolières, réinjectées ou brûlées, seront exprimées en un nombre de Barils de
Pétrole Brut tel que cent-soixante-cinq (165) mètres cubes de Gaz Naturel mesurés à
la température de 15° C et à la pression atmosphérique de 1,01325 bars sont réputés
égaux à un (1) Baril de Pétrole Brut, sauf convention contraire entre les Parties.

ARTICLE 16

TRANSPORT DES HYDROCARBURES PAR CANALISATIONS

Si le Contracteur désire procéder au transport d'Hydrocarbures par canalisations, il doit
demander l'approbation préalable par le Ministre du projet des canalisations et
installations correspondantes et la délivrance d'une autorisation de transport.

Nonobstant toutes dispositions législatives ou réglementaires contraires, le Contracteur
a le droit, pendant la durée de validité du Contrat, et dans les conditions définies au
présent article 16, de traiter et de transporter dans ses propres installations à l'intérieur
du territoire de la République Islamique de Mauritanie, tout en conservant la propriété,
les produits résultant de ses activités d'exploitation ou sa part desdits produits, vers les
points de collecte, de traitement, de stockage, de chargement ou de grosse
consommation.

Dans le cas où des conventions ayant pour objet de permettre ou faciliter les transports
par canalisations d'Hydrocarbures à travers d'autres Etats viendraient à être passées
entre lesdits Etats et la République Islamique de Mauritanie, celle-ci accordera sans
discrimination au Contracteur susvisé tous les avantages qui pourraient résulter de

l'exécution de ces conventions en faveur du Contracteur.

Les droits visés à l'article 16.2 peuvent être transférés individuellement ou
conjointement par le Contracteur dans les conditions énoncées dans le présent Contrat.
Les transferts éventuels à un tiers sont soumis à l'autorisation préalable du Ministre.

Les bénéficiaires des transferts susvisés doivent satisfaire aux conditions fixées par le
présent article 16 pour la construction et l'exploitation des canalisations et installations
visées; ils doivent en outre satisfaire aux conditions exigées du Contracteur dans le
cadre du présent Contrat.

164.

165.

16.6.

16.7

37

Le Contracteur ou les bénéficiaires des transferts susvisés et d'autres exploitants
peuvent s'associer entre eux pour assurer en commun le transport des produits extraits
de leurs exploitations, sous réserve des dispositions de l'article 16.5 ci-après.

Ils peuvent également s'associer avec des Tiers qualifiés, y compris le Gouvernement,
soit directement, soit par l'intermédiaire d'un organisme public ou d'une société d'Etat,
pour la réalisation et l'exploitation des canalisations et installations.

Tous protocoles, accords ou contrats passés entre les intéressés et relatifs notamment à
la conduite des opérations de construction et d'exploitation, au partage des charges,
des résultats financiers et de l'actif en cas de dissolution de l'association, doivent être
soumis à l'autorisation préalable du Ministre.

Le tracé et les caractéristiques des canalisations et installations doivent être établis de
manière à assurer la collecte, le transport et l'évacuation des produits des gisements
dans les meilleures conditions techniques et économiques et en particulier de manière
à assurer la meilleure valorisation pour la vente de ces produits au départ des
gisements et à permettre la sauvegarde de l'environnement et le développement
rationnel des gisements.

En cas de plusieurs découvertes d'Hydrocarbures dans la même région géographique,
le Contracteur devra s'entendre à l'amiable avec les autres exploitants pour la
construction et/ou l'utilisation commune de canalisations et/ou installations permettant
d'évacuer tout ou partie de leur productions respectives. Tous protocoles, accords ou
contrats en résultant devront être soumis à l'approbation préalable du Ministre.

À défaut d'accord amiable, le Ministre pourra exiger que le Contracteur et les autres
exploitants s'associent pour la construction et/ou l'utilisation commune, dans les
meilleures conditions techniques et économiques, de canalisations et/ou installations,
à condition que cette demande ne puisse avoir pour effet d'imposer au Contracteur des
investissements supérieurs à ceux qu'il aurait supportés s'il avait dû assurer seul la
réalisation du projet de transport.

En cas de désaccord entre les parties en question, le différend sera soumis à arbitrage
suivant la procédure prévue à l'article 29 du présent Contrat.

L'autorisation de transport d'Hydrocarbures par canalisations est accordée par décret.
Elle comporte l'approbation du projet de construction de canalisations et installations
joint à la demande et confère à son exécution un caractère d'utilité publique. Cette
autorisation emporte déclaration d'utilité publique.

L'occupation des terrains nécessaires aux canalisations et installations s'effectue dans
les conditions fixées à l'article 7 du présent Contrat.
168

16.9

16.10

38

L'autorisation de transport comporte également pour le Contracteur le droit d'établir
des canalisations et installations sur des terrains dont il n'aura pas la propriété. Les
possesseurs de terrains grevés de la servitude de passage sont tenus de s'abstenir de
tout acte susceptible de nuire au bon fonctionnement des canalisations et installations.
L'assujettissement à la servitude, donne droit, dans le cas de terrains privés, à une
indemnité fixée, à défaut d'accord amiable, par l'autorité compétente pour la
détermination de l'indemnité d'expropriation.

Lorsque les canalisations ou installations font obstacle à l'utilisation normale des
terrains et que le propriétaire en fait la demande, le Contracteur doit procéder à
l'acquisition desdits terrains. La valeur de ceux-ci est, à défaut d'accord amiable,
déterminée comme en matière d'expropriation.

Sauf cas de Force Majeure, l'autorisation de transport d'Hydrocarbures devient
caduque lorsque le Contracteur ou les bénéficiaires des transferts visés à l'article 16.3
n'auraient pas commencé ou fait commencer les travaux prévus un (1) an après
l'approbation du projet.

L'entreprise assurant l'exploitation d'une canalisation de transport d'Hydrocarbures ou
d'une installation construite en application du présent article 16 peut, à défaut d'accord
amiable, être tenue par décision du Ministre, d'accepter, dans la limite et pour la durée
de sa capacité de transport excédentaire, le passage des produits provenant
d'exploitations autres que celles ayant motivé l'approbation du projet.

Ces produits ne peuvent faire l'objet d'aucune discrimination dans les tarifs de
transport pour des conditions comparables de qualité, de régularité et de débit.

Les tarifs de transport sont établis par l'entreprise chargée du transport, conformément
aux règles en usage dans l'industrie pétrolière internationale, et soumis à l'approbation
du Ministre. À cet effet, les tarifs doivent lui être adressés quatre (4) mois avant la
mise en exploitation, accompagnés des modalités de leur détermination et des
informations nécessaires. Toute modification ultérieure des tarifs doit faire l'objet
d'une déclaration motivée au Ministre deux (2) mois au moins avant sa mise en
vigueur. Pendant ces détails, le Ministre peut faire opposition aux tarifs proposés.

Ces tarifs comportent notamment, pour un coefficient déterminé d'utilisation de
l'ouvrage, une marge pour l'amortissement des canalisations et installations et une
marge bénéficiaire comparable à celles qui sont généralement admises dans l'industrie
pétrolière internationale pour des canalisations et installations de cette nature
fonctionnant dans des conditions analogues.

En cas de variation importante des éléments constitutifs des tarifs, de nouveaux tarifs
tenant compte de ces variations devront être établis et contrôlés suivant les modalités
prévues ci-dessus.
39

16.11 Si le ou l'un des titulaires de l'autorisation de transport d'Hydrocarbures par

canalisations contrevient aux dispositions du présent article 16 ou relatives à la
sécurité publique ou à la protection de l'environnement, le Ministre lui adresse une
mise en demeure d'avoir à se conformer à ces dispositions dans un délai de trois (3)
mois sauf le cas où la sécurité publique ou bien la défense nationale exigerait une

application immédiate desdites dispositions.

Si l'intéressé ne se conforme pas à ces injonctions, le Ministre peut prononcer, le cas
échéant, pour la seule part de l'intéressé dans l'association, la mise en régie de
l'exploitation aux frais et risques de ce dernier.

Si, dans un délai de trois (3) mois après la mise en régie, l'intéressé ne s'est pas

conformé à ses obligations, le retrait de l'autorisation de transport en ce qui le
concerne est prononcé et les droits de l'intéressé sont transférés gratuitement à l'Etat.

16.12 Toute entreprise procédant, à quelque titre que ce soit, au transport d'Hydrocarbures

par canalisations est soumise pour l'implantation des canalisations et installations et
leur exploitation, aux obligations et aux droits définis au présent article, ainsi qu'au
régime fiscal dont bénéficie le Contracteur tel que prévu par le présent Contrat.

ARTICLE 17

OBLIGATION D'APPROVISIONNEMENT DU MARCHE INTERIEUR

17.1

172

173

EN PETROLE BRUT

Le Contracteur a l'obligation de satisfaire en priorité les besoins de la consommation
intérieure en Pétrole Brut de la République Islamique de Mauritanie, dans le cas où
l'Etatne pourrait les satisfaire sur la ou les parts de production qui lui reviennent.

A cet effet, le Contracteur s'engage, à partir de sa production de Pétrole Brut en
République Islamique de Mauritanie à vendre au Gouvernement ou à l'attributaire
désigné par le Gouvernement, si celui-ci le lui demande, la portion nécessaire à la
satisfaction des besoins de la consommation intérieure du pays, égale au maximum au
pourcentage que la quantité de Pétrole Brut produite par le Contracteur pendant une
Année Civile représente par rapport à la quantité totale de Pétrole Brut produite en
République Islamique de Mauritanie pendant ladite Année.

Le Ministre notifiera par écrit au Contracteur, au plus tard premier octobre de chaque
Année Civile, les quantités de Pétrole Brut qu'il choisira d'acheter conformément au
présent article, au cours de l'Année Civile suivante. Les livraisons seront effectuées au
Gouvernement ou à l'attributaire désigné par l'Etatpar quantités raisonnablement
égales et à des intervalles de temps réguliers au cours de ladite Année, suivant des
modalités fixées d'accord entre Parties.
174

18 1

182

40

Le prix du Pétrole Brut ainsi vendu par le Contracteur au Gouvernement sera le Prix

du Marché établi suivants les dispositions de l'article 14 et il sera payable au
Contracteur en Dollars.

ARTICLE 18

IMPORTATION ET EXPORTATION

Le Contracteur aura le droit d'importer en République Islamique de Mauritanie pour
son compte ou pour le compte de ses sous-traitants, toutes les marchandises,
matériels, machines, équipements, pièces de rechange et matières consommables
directement nécessaires à la bonne exécution des Opérations Pétrolières.

Il est entendu que le Contracteur et ses sous-traitants s'engagent à ne procéder aux
importations définies ci-dessus que dans la mesure où les matériaux et équipements ne
sont pas disponibles en République Islamique de Mauritanie à conditions équivalentes
en termes de prix, quantité, qualité, conditions de paiement et délai de livraison.

Les employés expatriés et leurs familles appelés à travailler en République Islamique
de Mauritanie pour le compte du Contracteur ou de ses sous-traitants auront le droit

d'importer en République Islamique de Mauritanie, lors de leur première année
d'installation, leurs effets personnels et domestiques.

Toutes les marchandises visées à l'article 18.1 que le Contracteur, ses sous-traitants et

leurs employés expatriés et leurs familles auront le droit d'importer seront totalement
exonérés de tous droits et taxes quelconques.

En revanche, les produits et denrées consommables seront soumis au régime de droit
commun.

Selon le cas, les formalités administratives applicables seront celles des régimes
suivants prévus au Code des Douanes:

a) les marchandises importées définitivement seront exonérées de tous droits et
taxes de douane;

b) les marchandises ré-exportables seront admises au régime de l'admission
temporaire avec caution, en suspension des droits et taxes de douane.

Toutefois, les objets et effets personnels et domestiques ne seront exonérés que s'il
sont importés en une seule expédition au moment du changement de résidence.
183

184

185

186

19.1

41

Le Contracteur et ses sous-traitants, pour leur propre compte ainsi que pour le compte
des personnes visées à l'article 18.1 auront le droit de réexporter hors de la
République Islamique de Mauritanie en franchise de tous droits et taxes, à tout
moment, toutes les marchandises importées selon l'article 18.1, à l'exception de celles
dont la propriété est transférée au Gouvernement au titre de l'article 24.

Le Contracteur et ses sous-traitants auront le droit de vendre en République Islamique
de Mauritanie, à la condition d'informer au préalable le Ministre de leur intention de
vendre, les marchandises, matériels, machines, équipements, pièces de rechange et
matières consommables qu'ils auront importés quand ils ne seront plus utilisés pour
les Opérations Pétrolières. Il est entendu que, dans ce cas, il incombera au vendeur de
remplir toutes les formalités prescrites par la réglementation en vigueur et de payer
tous droits et taxes applicables à la date de transaction.

Le Contracteur, ses clients et leurs transporteurs auront, pendant la durée de ce
Contrat, le droit d'exporter librement au point d'exportation choisi à cet effet, en
franchise de tous droits et taxes de douane et à n'importe quel moment, la portion
d'Hydrocarbures à laquelle le Contracteur a droit suivant les dispositions du Contrat,
après déduction de toutes les livraisons faites au Gouvernement. Cependant, le
Contracteur s'engage à la demande du Gouvernement, à ne pas vendre le pétrole ou le
gaz mauritanien à des pays, déclarés hostiles à la République Islamique de Mauritanie.

Toutes les importations et exportations, aux termes de ce Contrat, seront soumises aux
formalités requises par la douane mais ne donneront lieu à aucun paiement, sauf
dispositions de l'article 18.2, en raison du régime douanier dont le Contracteur

bénéficie.

ARTICLE 19

CHANGE

Le Contracteur sera soumis a la réglementation du contrôle des changes applicable en
la République Islamique de Mauritanie, étant entendu que pendant la durée du présent
Contrat, le Contracteur et ses sous-traitants bénéficient des garanties suivantes en ce
qui concerne exclusivement les Opérations Pétrolières:

a) Droit d'ouvrir et d'opérer des comptes bancaires en dehors de la République
Islamique de Mauritanie;

b) Droit de contracter à l'étranger les emprunts nécessaires a l'exécution de leurs
activités en République Islamique de Mauritanie;
192

193

20.1.

©)

d)

€)

42

Droit d'encaisser et de conserver à l'étranger tous les fonds acquis ou
empruntés à l'étranger, y compris les recettes provenant des ventes
d'Hydrocarbures, et d'en disposer librement dans la limite des montants
excédant leurs obligations fiscales et leurs besoins locaux pour les Opérations
Pétrolières en République Islamique de Mauritanie;

Droit de transférer librement hors de la République Islamique de Mauritanie
les recettes des ventes de la production d'Hydrocarbures revenant au
Contracteur dans le cadre du présent Contrat ainsi que les dividendes et
produits de toute nature provenant des Opérations Pétrolières;

Droit de payer directement à l'étranger les entreprises étrangères fournisseurs
de biens et de services nécessaires à la réalisation des Opérations Pétrolières;

Droit de pratiquer pour les besoins des Opérations Pétrolières le change de la
monnaie nationale et des devises étrangères convertibles, par l'intermédiaire
des banques et agents installés en République Islamique de Mauritanie et
officiellement habilités, à des cours de change non moins favorables pour le
Contracteur ou ses sous-traitants que le cours du jour ou que le cours
généralement applicable en République Islamique de Mauritanie aux autres
firmes le jour des opérations de change.

Le Contracteur devra soumettre au Ministre chargé des finances, au plus tard
quarante-cinq (45) jours après la fin de chaque Trimestre, un rapport détaillant les
opérations de change effectuées au cours du Trimestre écoulé dans le cadre du présent
Contrat, y compris les mouvements de fonds sur les comptes ouverts à l'étranger
exécutés conformément aux dispositions de l'article 19.1 a) ci-dessus.

Les employés expatriés du Contracteur auront droit, selon la réglementation en
vigueur dans la République Islamique de Mauritanie, au change libre et au virement
libre vers leur pays d'origine de leurs économies sur leurs salaires ainsi que des
cotisations aux régimes de retraite et de sécurité sociale versées par eux-mêmes ou
pour leur compte, sous réserve qu'ils aient rempli leurs obligations fiscales en
République Islamique de Mauritanie.

ARTICLE 20

TENUE DES LIVRES, UNITE MONETAIRE, COMPTABILITE

Les registres et livres de comptes du Contracteur seront tenus conformément à la
réglementation en vigueur et à la Procédure Comptable définie à l'Annexe 2 du présent

Contrat.
202.

203

204

205.

43

Les registres et livres de comptes seront tenus en langue française ou anglaise et
libellés en Dollars. Ils seront matériellement justifiés par des pièces détaillées
prouvant les dépenses et les recettes du Contracteur au titre du présent Contrat.

Ces registres et Livres de comptes seront notamment utilisés pour déterminer le
revenu brut, les Coûts Pétroliers, les bénéfices nets et pour la déclaration d'impôts sur
les Bénéfices industriels et Commerciaux du Contracteur. Ils devront contenir les

comptes du Contracteur faisant ressortir les ventes d'Hydrocarbures aux termes du
présent Contrat.

A titre d'information, les comptes de résultats et les bilans seront également tenus en
Ouguiyas.

Jusqu'à ce que soit octroyée au Contracteur la première autorisation exclusive
d'exploitation, les originaux des principaux registres et livres de comptes désignés à
l'article 20.1 pourront être conservés au siège central du Contracteur avec au moins un
exemplaire en République Islamique de Mauritanie. A partir du mois au cours duquel
est octroyée au Contracteur la première autorisation exclusive d'exploitation, lesdits
registres et livres de compte seront conservés en République Islamique de Mauritanie.

Le Ministre, après en avoir informé le Contracteur par écrit, pourra faire examiner et
vérifier par des auditeurs de son choix ou par ses propres agents les registres et livres
de comptes relatifs aux Opérations Pétrolières. Il dispose d'un délai de cinq (5) ans
suivant la fin d'une Année Civile donnée pour effectuer les examens ou vérifications
concernant ladite Année et présenter au Contracteur ses objections pour toutes
contradictions ou erreurs relevées lors de ces examens ou vérifications.

Le Contracteur est tenu de fournir toute l'assistance nécessaire aux personnes
désignées par le Ministre à cet effet et de faciliter leurs interventions. Les dépenses
raisonnables d'examen et de la vérification seront remboursées au Gouvernement par
le Contracteur et seront considérées comme des Coûts Pétroliers et recouvrables selon
les dispositions de l'article 10.2.

Les sommes dues au Gouvernement ou au Contracteur seront payables en Dollars ou
dans une autre devise convertible choisie d'un commun accord entre les Parties.

En cas de retard dans un paiement, les sommes dues porteront intérêt au taux de cinq
pour cent (5 %) par an à compter du jour où elles auraient dû être versées jusqu'à celui

de leur règlement, avec capitalisation mensuelle des intérêts si le retard est supérieur à
trente (30) jours.
211

212

213

44

ARTICLE 21
PARTICIPATION DE L'ETAT

L'Etat aura l'option de participer aux risques et aux résultats des Opérations
Pétrolières résultant du présent Contrat, à compter de la date d'octroi de la première
autorisation exclusive d'exploitation. L'Etat sera bénéficiaire, au titre et au prorata de
sa participation, des mêmes droits et soumis aux mêmes obligations que ceux du
Contracteur définis au présent Contrat, sous réserve des dispositions du présent article
21.

L'Etat pourra exercer cette participation soit directement, soit par l'intermédiaire d'une
entreprise nationale, contrôlée par l'Etat mauritanien, qui pourra être soit une société
constituée pour la gestion des intérêts nationaux dans le secteur pétrolier, soit un
établissement public existant ou créé à cet effet.

La participation de l'Etat à l'intérieur d'un Périmètre d'Exploitation représentera une
part d'intérêts dont le pourcentage maximal sera déterminé selon les dispositions ci-
dessous:

a) dix pour cent (10 %) initialement tel que prévu à l'article 21.4;

b) jusqu'à un maximum de seize pour cent (16 %) lorsque la production régulière
de Pétrole Brut dudit Périmètre d'Exploitation aura atteint cent mille (100.000)
Barils par jour, tel que prévu à l'article 21.7.

214 Au plus tard six (6) mois à compter de la date d'octroi de l'autorisation exclusive

215

d'exploitation afférente à un Périmètre d'Exploitation, l'Etat devra notifier par écrit au
Contracteur son désir d'exercer son option de participation initiale dans ledit
Périmètre d'Exploitation, en précisant le pourcentage de participation initiale choisi.

La participation initiale prendra effet à compter de la date de notification de la levée
d'option du Gouvernement.

A compter de la date d'effet de sa participation initiale, l'Etat participera aux Coûts
Pétroliers dans le Périmètre d'Exploitation concerné au prorata de son pourcentage de
participation initiale et devra rembourser au Contracteur un pourcentage, égal à son
pourcentage de participation initiale, des Coûts Pétroliers non encore recouvrés,
relatifs au Périmètre d'Exploitation concerné, encourus par le Contracteur depuis la

Date d'Effet du présent Contrat jusqu'à la date d'effet de la participation initiale de
l'Etat.
21.6

217

218

21.9

21.10

45

En raison des risques financiers pris par le Contracteur pour la mise en valeur des
ressources d'Hydrocarbures de la République Islamique de Mauritanie, 1 Etat versera
au Contracteur pour les seuls Coûts Pétroliers d'exploration, à l'exclusion des Coûts
Pétroliers d'évaluation, de développement et d'exploitation, sa part desdits Coûte
d'exploration pour un montant égal à cent pour cent (100%) du montant desdits Coûts
Pétroliers d'exploration, non encore recouvrés, dus par l'Etat au titre de 1 article 21.5.

Au plus tard six (6) mois à compter de la date à laquelle le niveau de production de
Pétrole Brut d'un Périmètre d'Exploitation mentionné à l'alinéa b) de 1 article 11.5
aura été atteint en moyenne pendant trente (30) jours consécutifs, l'Etat devra notifier
par écrit au Contracteur son désir d'exercer l'option de participation additionnelle
correspondante dans ledit Périmètre d'Exploitation, en précisant le pourcentage de
participation additionnelle choisi.

La participation additionnelle prendra effet à compter de la date de notification de la
levée d'option du Gouvernement.

À compter de la date d'effet de l'augmentation de sa participation, l'Etat participera aux
Coûts Pétroliers dans le Périmètre d'Exploitation concerné au prorata de son
pourcentage de participation ainsi augmenté et devra rembourser au Contracteur un
pourcentage égal à la différence entre son pourcentage de participation après
augmentation et son pourcentage de participation initiale, des Coûts Pétroliers non
encore recouvrés, relatifs au Périmètre d'Exploitation concerné, encourus par le

Contracteur depuis la date d'effet de la participation initiale de l'Etat jusqu a la date
d'effet de l'augmentation de sa participation.

L'Etat ne sera pas assujetti, au titre de sa participation, initiale ou additionnelle, à
rembourser ou à financer une part quelconque des sommes versées par le Contracteur
au titre de l'article 13 du présent Contrat.

Les remboursements qui seront effectués par l'Etat au titre des dispositions des articles
21 5 et 21.8, dans un délai ne dépassant pas dix-huit (18) mois, a compter d'effet de

l'option correspondante, ne seront pas générateurs d'intérêts et seront payables en
Dollars.

À l'expiration de ladite période de dix-huit (18) mois, l'Etat aura le choix de
rembourser le Contracteur, pour la partie restante des remboursements, soit en
espèces, soit en nature, en versant au Contracteur un montant équivalent a cinquante
pour cent (50 %) de la part annuelle de production revenant au Gouvernement au titre
de sa participation et évaluée suivant les dispositions de l'article 14, jusqu'à ce que la
valeur des remboursements ainsi effectués soit égale à zéro pour cent (0 %) du
montant de la créance. En cas de remboursement en nature, le Contracteur prélèvera

en priorité, au Point de Livraison, la part de production lui revenant sur chaque type
d'hydrocarbures produits.
21.11

21.12

22.

222

46

Le Contracteur ne sera soumis à aucun impôt ou taxe de quelque nature que ce soit, à
raison de tels remboursements. Les plus-values qui pourraient être réalisées par le
Contracteur à l'occasion de la participation de l'Etat seront exonérées de l'impôt direct
sur les bénéfices.

L'entreprise nationale d'une part, et les entités constituant le Contracteur d'autre part,
ne seront pas conjointement et solidairement responsables des obligations résultant du
présent Contrat. L'entreprise nationale sera individuellement responsable vis-à-vis de
l'Etat de ses obligations telles que prévues dans le présent Contrat.

Toute défaillance de l'entreprise nationale à exécuter une quelconque de ses
obligations ne sera pas considérée comme défaillance des entités constituant le
Contracteur et ne pourra en aucun cas être invoquée par l'Etat pour annuler le présent
Contrat.

L'association de l'entreprise nationale au Contracteur, ne saurait, en aucun cas,
annuler ni affecter les droits des entités constituant le Contracteur à recourir à la
clause d'arbitrage prévue à l'article 29, celui-ci n'étant pas applicable aux litiges entre
l'Etat et l'entreprise nationale, mais seulement aux litiges entre l'Etat ou l'entreprise
nationale et les entités constituant le Contracteur.

Les modalités pratiques de cette participation ainsi que les rapports entre les associés
seront déterminés dans un Accord d'Association qui sera conclu entre les associés et
entrera en vigueur à compter de la date d'effet de participation de l'Etat visée à
l'article 21 4.

ARTICLE 22 DROITS

COMPLEMENTAIRES DU PREMIER EXPLOITANT

Le Gouvernement, dans le but de faciliter la mise en valeur des ressources de la
République Islamique de Mauritanie et de favoriser le développement des activités
pétrolières, accordera des avantages complémentaires au Contracteur, s'il est le
premier exploitant d'Hydrocarbures dans le pays, suivant les dispositions du présent
article.

Aux fins du présent article, le Contracteur sera considéré comme le premier exploitant
d'Hydrocarbures à terre en République Islamique de Mauritanie dans le cas où le
rythme moyen de production d'un Périmètre d'Exploitation sur une période de
soixante (60) jours consécutifs attendrait vingt cinq mille (25 000) Barils par jour,
avant qu'un rythme moyen de production identique ne soit atteint sur un autre

périmètre d'exploitation octroyé à une autre société ou groupe de sociétés en
République Islamique de Mauritanie.
223

47

Aux fins du présent article, le Contracteur bénéficiera des avantages complémentaires
suivants:

a)

b)

une prime ne pouvant excéder six millions (6.000.000 $) Dollars, égale à
cinquante pour cent (50 %) des Coûts Pétroliers relatifs aux seules Opérations
Pétrolières d'exploration (à l'exclusion notamment des Opérations Pétrolières
d'évaluation et de développement), encourus par le Contracteur dans le cadre
du présent Contrat antérieurement à la date d'attribution de l'autorisation
exclusive d'exploitation relative au Périmètre d'Exploitation visé à l'article
222, sera ajoutée aux Coûts Pétroliers recouvrables par le Contracteur
conformément à l'article 10.2 ;

l'option d'augmentation de la participation de l'Etat prévue à l'alinéa b) de
l'article 21.3 et relative au Périmètre d'Exploitation visé à l'alinéa b) de l'article
213 et relative au Périmètre d'Exploitation visé à l'article 22.2 ne pourra être
exercée qu'à compter d'un délai de dix-huit (18) mois suivant la date à laquelle
le seuil de production visé audit alinéa b) de l'article 21.3 aura été atteint.

ARTICLE 23
CESSION

23.1 Les droits et obligations résultant du présent Contrat ne peuvent être cédés, en tout ou
partie, par n'importe laquelle des entités constituant le Contracteur, sans l'approbation
préalable du Ministre.

Si dans les trois (3) mois suivant la notification au Ministre d'un projet de cession
accompagné des informations nécessaires pour justifier les capacités techniques et
financières du cessionnaire, ainsi que du projet d'acte de cession et des conditions et
modalités de cession, celui-ci n'a pas notifié son opposition motivée, cette cession sera
réputée avoir été approuvée par le Ministre à l'expiration dudit délai de trois (3) mois.

À compter de la date d'approbation, le cessionnaire acquerra la qualité de Contracteur
et devra satisfaire aux obligations imposées au Contracteur par le présent Contrat,
auquel il aura adhéré préalablement à la cession.

Si une entité constituant le Contracteur soumet à l'approbation de l'Etat un projet de
cession à une Société Affiliée, le Ministre autorisera ladite cession dans le délai de

trois (3) mois susvisé:

1 y a lieu, les dispositions de l'article 25.4 seront applicables.

23.2 De même, le Contracteur, ou toute entité constituant le Contracteur, est tenue de
soumettre une notification au Ministre concernant:
48

a) Tout projet qui serait susceptible d'amener, notamment au moyen d'une nouvelle

répartition des titres sociaux, une modification du contrôle du Contracteur ou
de l'entité concernée.

Seront considérés comme éléments de contrôle du Contracteur, ou d'une entité,
la répartition du capital social, la nationalité des actionnaires majoritaires, ainsi
que les dispositions statutaires relatives au siège social et aux droits et

obligations attachés aux titres sociaux en ce qui concerne la majorité requise
dans les assemblées générales.

Toutefois, les cessions de titres sociaux à des Sociétés Affiliées seront libres,
sous réserve de déclaration préalable au Ministre pour information et de
l'application des dispositions de l'article 254 s'il y a lieu.

le)

Quand aux cessions de titres sociaux à de nouveaux actionnaires, elles ne
seront notifiées au Gouvernement que si elles ont pour effet de céder à ceux-ci
plus de trente pour cent (30%) du capital de l'entreprise.

b) Tout projet de constitution de sûretés sur des biens et installations affectés aux
Opérations Pétrolières.

Les projets visés aux alinéas a) et b) doivent être notifiés au Ministre.

23 3 Lorsque le Contracteur est constitué de plusieurs entités, il fournira au Ministre dans les

plus brefs délais une copie de l'accord d'association liant les entités constituant le
Contracteur, et de toutes modifications pouvant être apportées audit accord, en
spécifiant le nom de l'entreprise désignée comme "Opérateur" pour la conduite des
Opérations Pétrolières; tout changement d'Opérateur sera soumis à l'approbation du
Gouvernement, conformément aux dispositions de l'article 6.2.

234 Les cessions réalisées en violation des dispositions du présent article sont nulles et de

24.1

242

nul effet.

ARTICLE 24

PROPRIETE ET TRANSFERT DES BIENS A EXPIRATION

Le Contracteur sera propriétaire des biens, meubles et immeubles, qu'il aura acquis
pour les besoins des Opérations Pétrolières, sous réserve des dispositions suivantes.

À l'expiration, à la renonciation ou à la résiliation du présent Contrat, pour quelque
raison que ce soit, relative à tout ou partie du Périmètre d'Exploration ou d'un
243

25.1

252

49

Périmètre d'Exploitation, les biens appartenant au Contracteur et nécessaires aux
Opérations Pétrolières dans la surface abandonnée, a l'exception de l'équipement
d'exploration utilisé ou cours des opérations d'exploration offshore, comprenant sans
limitation de description les plateformes de forage, les vaisseaux sismiques et autres et
tout équipement qui y sont fixés ou attachés ou maintenus dessus, deviendront la
propriété de l'Etat à titre gratuit, sauf s'ils doivent être utilisés par le Contracteur pour
l'exploitation d'autres gisements situés en République Islamique de Mauritanie à
l'exception de biens qui sont la propriété du Contracteur et qui n'ont pas été acquis
spécialement pour les opérations pétrolières en Mauritanie, ces biens doivent être
déclarées comme tels immédiatement à leur arrivée au nom du Contracteur en
Mauritanie. Le transfert de propriété devra avoir pour effet d'entraîner, le cas échéant,
l'annulation automatique de toute sûreté ou garantie portant sur ces biens, ou que ces
biens constituent.

Si le Ministre décide de ne pas utiliser lesdits biens, il aura le droit de demander au
Contracteur de les enlever aux frais de ce dernier, les opérations d'abandon devant être
effectuées par le Contracteur conformément aux règles de l'art en usage\ dans
l'industrie pétrolière internationale et selon le calendrier et les conditions fixées au
plan d'abandon qui aura été adopté.

Pendant la durée de validité du Contrat, les sondages reconnus d'un commun accord
inaptes à l'exploitation, pourront être repris par l'Etat, à la demande du Ministre, aux
fins de les convertir en puits à eau. Le Contracteur sera alors tenu de laisser en place
les tubages sur la hauteur demandée ainsi que, éventuellement, la tête de puits, et
d'effectuer à ses frais l'obturation du sondage dans la zone qui lui sera demandée.

ARTICLE 25

RESPONSABILITE ET ASSURANCES

Le Contracteur dédommagera et indemnisera toute personne, y compris le
Gouvernement, pour tout dommage ou perte que le Contracteur, ses employés ou ses
sous-traitants et leurs employés pourraient causer à la personne, à la propriété ou aux
droits d'autres personnes, du fait ou à l'occasion des Opérations Pétrolières.

En particulier, si la responsabilité de l'Etat est recherchée du fait ou à l'occasion des
Opérations Pétrolières, le Contracteur fera toute défense à cet égard et indemnisera
l'Etat pour toute somme dont l'Etat serait redevable ou toute dépense qu'il aurait
supportée, afférentes ou consécutives à une réclamation.

Le Contracteur souscrit et maintient en vigueur, et fait souscrire et maintenir en
vigueur par ses sous-traitants, toutes assurances relatives aux Opérations Pétrolières
du type et des montants en usage dans l'industrie pétrolière internationale, notamment
les assurances de responsabilité civile et les assurances de dommage à la propriété et à
l'environnement, sans préjudice des assurances qui seraient requises par la législation
253

50
mauritanienne.

Le Contracteur fournit au Ministre les attestations justifiant la souscription et le maintien
des assurances susvisées.

Lorsque le Contracteur est constituée de plusieurs entités, les obligations et
responsabilités de ces dernières en vertu du présent Contrat sont solidaires, a
l'exception de leurs obligations en matière d'impôt sur les bénéfices.

254 Si l'une des entités constituant le Contracteur est une filiale, sa société mère soumettra

26.1

à l'approbation du Ministre un engagement garantissant la bonne exécution des
obligations découlant du présent Contrat.

ARTICLE 26

RESILIATION DU CONTRAT

Le présent Contrat peut être résilié, sans indemnité, dans l'un des cas suivants:

a) Violation grave ou répétée par le Contracteur des dispositions de l'ordonnance
n° 8 8.151 du 13 novembre 1988 relative au régime juridique et fiscal de la
recherche et de l'exploitation des Hydrocarbures et des dispositions du présent

Contrat;

b) Retard de plus de trois (3) mois apporté par le Contracteur à un paiement dû au
Gouvernement;

c) Arrêt des travaux de développement d'un gisement pendant six (6) mois
consécutifs;

d) Après le démarrage de la production sur un gisement, arrêt de son exploitation

pendant une durée d'au moins six (6) mois décidé par le Contracteur sans
l'accord du Ministre;

e) Non-exécution par le Contracteur dans le délai prescrit d'une sentence arbitrale
rendue conformément aux dispositions de l'article 29;

hi) Ou faillite, règlement judiciaire ou liquidation des biens du Contracteur ou de
sa société mère.
262

27.1

272

273

28.1

51

En dehors du cas prévu à l'alinéa f) ci-dessus, le Ministre ne pourra prononcer la
déchéance prévue à l'article 26.1 qu'après avoir mis le Contracteur, par lettre
recommandée avec accusé de réception, en demeure de remédier au manquement en
question dans un délai de trois (3) mois (ou de six (6) mois dans les cas vises aux

alinéas c) et d) ci-dessus) à compter de la date de réception de cette mise en demeure.

Faute pour le Contracteur de se plier à cette injonction dans le délai imparti, la
résiliation du présent Contrat peut être prononcée de plein droit.

Tout différend sur le bien-fondé de la résiliation du Contrat prononcé par l'Etat en
raison de la déchéance sera susceptible de recours à l'arbitrage conformément aux
dispositions de l'article 29. Dans ce cas, le Contrat restera en vigueur jusqu'au moment
de l'exécution par les Parties de la sentence arbitrale.

La résiliation du présent Contrat entraîne automatiquement le retrait de l'autorisation
exclusive d'exploration et des autorisations exclusives d'exploitation en vigueur.

ARTICLE 27

DROIT APPLICABLE ET STABILISATION DES CONDITIONS

Le présent Contrat et les Opérations Pétrolières entreprises dans le cadre dudit Contrat
sont régis par les lois et règlements de la République Islamique de Mauritanie.

Le Contracteur sera soumis à tout moment aux lois et règlements de la République
Islamique de Mauritanie en vigueur.

Il ne pourra être fait application au Contracteur d'aucune disposition législative ayant
pour effet d'aggraver, directement ou par voie de conséquence, les charges et
obligations résultant du présent Contrat et de la législation et la réglementation en
vigueur à la date de signature du présent Contrat, sans accord préalable des Parties.

ARTICLE 28

FORCE MAJEURE

Toute obligation résultant du présent Contrat qu'une Partie serait dans l'impossibilité
totale ou partielle d'exécuter, en dehors des paiements dont elle serait redevable, ne
sera pas considérée comme une violation du présent Contrat si ladite inexécution
résulte d'un cas de Force Majeure, à condition toutefois qu'il y ait un lien direct de
cause à effet entre l'empêchement et le cas de Force Majeure invoqué.
282

283

284

29.1

292

52

Aux fins du présent Contrat doivent être entendus comme cas de Force Majeure tout
événement imprévisible, irrésistible et indépendant de la volonté de la Partie
l'invoquant, tels que tremblement de terre, grève, émeute, insurrection, troubles civils,
sabotage, faits de guerre ou conditions imputables à la guerre. L'intention des Parties
est que le terme Force Majeure reçoive l'interprétation la plus conforme aux principes
et usages du droit international.

Lorsqu'une Partie considère qu'elle se trouve empêchée d'exécuter l'une quelconque de
ses obligations en raison d'un cas de Force Majeure, elle doit immédiatement le
notifier par écrit à l'autre Partie en spécifiant les éléments de nature à établir le cas de
Force Majeure et prendre, en accord avec l'autre Partie, toutes les dispositions utiles et
nécessaires pour permettre la reprise normale de l'exécution des obligations affectées
par la Force Majeure dès la cessation du cas de Force Majeure.

Les obligations autres que celles affectées par la Force Majeure devront continuer à
être remplies conformément aux dispositions du présent Contrat.

Si, par suite d'un cas de Force Majeure, l'exécution de l'une quelconque des
obligations du présent Contrat était différée, la durée du retard en résultant, augmentée
du délai qui pourrait être nécessaire à la réparation de tout dommage causé par le cas
de Force Majeure, seraient ajoutés au délai stipulé dans le présent Contrat pour
l'exécution de ladite obligation, ainsi qu'à la durée du Contrat, de l'autorisation
exclusive d'exploration et des autorisations exclusives d'exploitation en vigueur.

ARTICLE 29 ARBITRAGE ET

EXPERTISE

En cas de différend entre l'Etat et le Contracteur concernant l'interprétation ou
l'application des dispositions du présent Contrat, les Parties s'efforceront de résoudre
ce différend à l'amiable.

Si, dans un délai de trois (3) mois à compter de la notification du différend, les Parties
ne parviennent pas à régler le différend à l'amiable, ce dernier sera soumis, à la
requête de la Partie la plus diligente, au Centre International pour le Règlement des
Différends relatifs aux Investissements (C.LR.D.I.) en vue de son règlement par
arbitrage suivant les règles fixées par la Convention pour le Règlement des Différends

relatifs aux Investissements entre Etats et Ressortissants d'autres Etats.

Le siège de l'arbitrage sera Paris (France). La langue utilisée durant la procédure sera
la langue française et la loi applicable sera la loi mauritanienne, ainsi que les règles et
usages du droit international applicables en la matière.
293

294

295

302

53

Le tribunal arbitral sera composé de trois (3) arbitres. Aucun arbitre ne sera
ressortissant des pays auxquels appartiennent les Parties.

La sentence du tribunal est rendue à titre définitif et irrévocable; elle s'impose aux
Parties et est immédiatement exécutoire.

Les frais d'arbitrage seront supportés également entre le Contracteur et le
Gouvernement, sous réserve de la décision du tribunal concernant leur répartition.

Les Parties se conformeront à toute mesure conservatoire ordonnée ou recommandée
par le tribunal arbitral.

L'introduction d'une procédure d'arbitrage entraîne la suspension des dispositions
contractuelles en ce qui concerne l'objet du différend, mais laisse subsister tous autres
droits et obligations des Parties au titre du présent Contrat.

En cas de difficulté dans l'exécution du présent Contrat, les Parties conviennent avant
tout arbitrage et à défaut de règlement amiable, de demander à un expert de les aider
dans le traitement amiable de leur différend. Cet expert sera nommé par accord entre
les Parties ou à défaut d'accord par le Centre International d'Expertise de la Chambre
de Commerce Internationale, conformément au Règlement d'Expertise Technique de
celui-ci. Les frais et honoraires de l'expert seront supportés également entre le
Contracteur et le Gouvernement, ou, jusqu'à l'octroi de la première autorisation
exclusive d'exploitation, à la charge du Contracteur.

ARTICLE 30

CONDITIONS D'APPLICATION DU CONTRAT

Les Parties sont d'accord pour coopérer de toutes les manières possibles afin
d'atteindre les objectifs du présent Contrat.

L'Etat facilitera au Contracteur l'exercice de ses activités en lui accordant tous permis,
licence, droit d'accès nécessaires à la réalisation des Opérations Pétrolières, et en
mettant à sa disposition tous les services appropriés aux dites Opérations du
Contracteur et de ses employés et agents sur le territoire de la République Islamique

de Mauritanie.

Toutes autorisations de l'Etat requises en vertu de ce Contrat ou de toute autre loi ou
règlement s'y appliquant ne pourront être refusées sans un motif légitime.

Toutes les notifications ou autres communications se rapportant au présent Contrat
devront être adressées par écrit et seront considérées comme ayant été valablement
303

304

305

54

effectuées dès qu'elles seront remises en mains propres contre récépissé au
représentant qualifié de la Partie concernée au lieu de son principal établissement en
République Islamique de Mauritanie, ou délivrées sous pli affranchi et recommandé
avec accusé de réception, ou adressées par télex, ou par télécopie confirmée par lettre
et après confirmation de la réception par le destinataire, à l'élection de domicile
indiquée ci-dessous:

-pour le Gouvernement:

Directeur des Hydrocarbures
BP199

Nouakchott

Mauritanie

Fax/Tel: +222.525 32 25

-pour Le Contracteur:

Le Directeur

BARAKA MAURITANIAN VENTURES Ltd
Pacor Secoma Group

24 Boulevard Princesse Charlotte

MC 98000 MONACO

Tel: +377 97 97 66 77

Télefax: +377 97 97 66 76

Les notifications seront considérées comme ayant été effectuées à la date où le
destinataire les recevra, conformément à l'accusé de réception.

L'Etat et le Contracteur peuvent à tout moment changer leur représentant autorisé ou
l'élection de domicile mentionnée à l'article 30.2, sous réserve de le notifier avec un
préavis d'au moins dix (10) jours.

Le présent Contrat ne peut être modifié que par écrit et d'un commun accord entre les
Parties.

Toute renonciation de l'Etat à l'exécution d'une obligation du Contracteur devra être
faite par écrit et signée par le Ministre, et aucune renonciation éventuelle ne pourra
être considérée comme un précédent si l'Etat renonce à se prévaloir d'un des droits qui
lui sont reconnus par le présent Contrat.
55

306 Les titres figurant dans le présent Contrat sont insérés à des fins de commodité et de
référence et en aucune manière ne définissent, ne limitent ni ne décrivent la portée ou
l'objet du Contrat, ni de l'une quelconque de ses clauses.

30.7 Les Annexes 1 et 2 ci-jointes font partie intégrante du présent Contrat.
56

ARTICLE 31 ENTREE EN

VIGUEUR

Une fois signé par les Parties, le présent Contrat entrera en vigueur à la date de son
approbation par voie législative, ladite date étant désignée sous le nom de Date d'Effet et
rendant ledit Contrat obligatoire pour les Parties.

En foi de quoi, les Parties ont signé ce Contrat en deux (2) exemplaires,

à Nouakchott le ___AJ 1_AVR 204

POUR
LA REPUBLIQUE ISLAMIQUE DE MAURITANIE

Nom

ZEIDANE OULD HMEIDA

Signature

Fonction

POUR
BARAKA MAURITANIAN VENTURES LIMITED

Nom MAX DE VIETRI
/ Ua LE

Signature

Fonction

Directeur Général
ANNEXE 1

57

Jointe et faisant partie intégrante du présent Contrat entre la République Islamique de
Mauritanie et le Contracteur.

PERIMETRE D'EXPLORATION

A la Date d'Effet, le Périmètre d'Exploration initial englobe une superficie réputée égale à
environ trente huit mille huit cent quarante virgule quatre kilomètres carrés (38.840 4km°).

Ce périmètre est représenté sur la carte ci-jointe.

Le Périmètre d'Ex,

loration initial englobe le Bloc Tal1 du Bassin de Taoudeni et est délimité

à l'angle nord ouest par le point N° 17 dont les coordonnées sont 21°00'00"N /07 °30'00"W

puis.

+ Le

situé au point

+ Le
jus

+ Le

ong de la

ong de la
u'au procl

ong de la

07°00'00"W,

Le
au

+ Le

20°00'00"N /

+ Le

ong de la

ong de la

ong de la

imite nord du permis, à la latitude 21°00'00"N jusqu'au prochain angle
N° 16 à 21°00'00"N/06°10'00"W, puis

imite est du permis, en longeant la frontière entre la Mauritanie et le Mali
ain angle situé au point N° 19 à 20°00'00"N / 06°00'00"W, puis

imite sud du permis jusqu'au prochain angle au point N° 23 à 19°00'O0"N /
uis

imite sud du permis à la latitude 19°00'00"N jusqu'au prochain angle situé

oint N° 24 à 19°00'00"N / 08°00'00"W, puis

imite ouest du permis jusqu'au prochain angle situé au point . N ° 20 à
08°00'00"W, puis

imite ouest du permis jusqu'au point de départ à l'angle nord-ouest du la

zone du permis au point N° 17 à 21°00'00"N 101 °30'00"W
58

CARTE DU PERIMETRE D'EXPLORATION

58
59

ANNEXE2

Jointe et faisant partie intégrante du présent Contrat entre la République Islamique de
Mauritanie et le Contracteur.

PROCEDURE COMPTABLE

ARTICLE 1
DISPOSITIONS GENERALES

11

12

13

Objet

La présente Procédure Comptable sera suivie et respectée dans l'exécution des
obligations du Contrat auquel elle est attachée.

L'objet de cette Procédure Comptable est d'établir les règles et méthodes de
comptabilité pour établir les coûts et dépenses effectués par la société concernant les
opérations pétrolières (ci-après appelés "Coûts Pétroliers").

Comptes et relevés

Le Contracteur enregistrera séparément dans des comptes distincts tous les
mouvements en rapport avec les Opérations Pétrolières et devra tenir en permanence
les comptes, livres et registres en distinguant notamment les dépenses d'exploration,
les dépenses d'évaluation par découverte et, le cas échéant, les dépenses de
développement, les dépenses de production et les frais financiers par Périmètre
d'Exploitation, ainsi que les dépenses générales et administratives.

Les comptes, livres et registres du Contracteur seront tenus suivant les règles du plan
comptable en vigueur en République Islamique de Mauritanie et les pratiques et
méthodes en usage dans l'industrie pétrolière internationale.

Conformément aux dispositions de l'article 20.2 du Contrat, les comptes, livres et

registres du Contracteur seront tenus en langue française et anglaise et libellés en
Dollars.

Toutes les fois qu'il sera nécessaire de convertir en Dollars les dépenses et recettes
payées ou règles en toute autre monnaie, celles-ci seront évaluées sur la base des cours
de change cotés sur le marché des changes de Paris, selon des modalités fixées d'un
commun accord.

Interprétation
14

60

Les définitions des termes figurant dans cette Annexe 2 sont les mêmes que celles des
termes correspondants, figurant dans le Contrat.

Au cas Où il y aurait n'importe quel conflit entre les dispositions de cette Procédure
Comptable et celles du Contrat, ce dernier prévaudra.

Modifications

Les dispositions de cette Procédure Comptable peuvent être modifiées d'un commun
accord entre les Parties.

Les Parties conviennent que si l'une des dispositions de cette Procédure Comptable
devient inéquitable à l'égard d'une Partie, elles modifieront de bonne foi la disposition
concernée pour pallier toute iniquité quelconque.

ARTICLE 2
PRINCIPES ET BASES D'IMPUTATION DES COUTS PETROLIERS

Le Contracteur tiendra un "Compte des Coûts Pétroliers" qui enregistrera de manière détaillée
Les Coûts Pétroliers encourus par le Contracteur en exécution des Opérations Pétrolières, au
débit duquel seront passés les coûts et dépenses suivants.

2.1

22

23

Dépenses de personnel

Tous paiements effectués ou dépenses encourues pour couvrir les appointements et
salaires des employés du Contracteur et de ses Sociétés Affiliées, directement affectés,
soit temporairement, soit continuellement, aux Opérations Pétrolières sur le territoire
de la République Islamique de Mauritanie, y compris les charges légales et sociales et
toutes charges complémentaires ou dépenses prévues par les contrats individuels ou
collectifs ou suivant la réglementation administrative interne du Contracteur.

Bâtiments

Dépenses de construction, d'entretien et frais y afférents, ainsi que loyers payés pour
tous bureaux, maisons, entrepôts et bâtiments, y compris les habitations et centres de
loisirs pour employés, et le coût des équipements, mobiliers, agencements et
fournitures nécessaires à l'usage de tels bâtiments requis pour l'exécution des
Opérations Pétrolières.

Matériaux, équipement et loyers
24

25

26

2

61

Coûts des équipements, matériaux, machines, articles, fournitures et installations
achetés ou fournis pour les besoins des Opérations Pétrolières, ainsi que loyers ou
compensations payés ou encourus pour l'usage de tous équipements et installations
nécessaires aux Opérations Pétrolières, y compris les équipements appartenant au
Contracteur.

Transport

Coûts de transport des employés, équipements, matériaux et fournitures à l'intérieur de
la République Islamique de Mauritanie, ainsi qu'entre la République Islamique de
Mauritanie et d'autres pays, nécessaires aux Opérations Pétrolières. Les coûts de
transport des employés comprendront les frais de déplacement des employés et de
leurs familles payés par le Contracteur selon la politique établie de celui-ci.

Ser vices rendus par des sous-traitants

Coûts des prestations de services rendues par des sous-traitants, des consultants, des
experts-conseils ainsi que tous les coûts relatifs à des services rendus par l'Etat ou
toute autre autorité de la République Islamique de Mauritanie.

Assurance et réclamations

Primes payées pour les assurances qu'il faut normalement souscrire pour les
Opérations Pétrolières devant être réalisées par le Contracteur ainsi que toutes
dépenses encourues et payées pour règlement de toutes pertes, réclamations,
indemnités et autres dépenses, y compris les dépenses de services juridiques non
recouvrées par le porteur d'assurance et les dépenses découlant de décisions
judiciaires.

Si, après approbation du Gouvernement, aucune assurance n'est souscrite pour un
risque particulier, toutes dépenses encourues et payées par le Contracteur pour
règlement de toutes pertes, réclamations, indemnités, décisions judiciaires et autres
dépenses.

Dépenses juridiques

Toutes dépenses relatives à la conduite, à l'examen et au règlement des litiges ou
réclamations survenant du fait des Opérations Pétrolières, et les dépenses nécessaires
pour protéger ou recouvrer des biens acquis pour les besoins des Opérations
Pétrolières, y compris notamment honoraires d'avocat, frais de justice, frais
d'instruction ou d'enquête et montants payés pour règlement ou solde de tels litiges ou
réclamations. Si de telles actions doivent être conduites par le service juridique du
Contracteur, une rémunération raisonnable sera incluse dans les Coûts Pétroliers,
2.8

29

62

laquelle ne dépassera en aucun cas le coût de prestation d'un tel service normalement
pratiqué par un Tiers.

Frais financiers

Tous les intérêts et agios payés par le Contracteur au titre des emprunts contractés
auprès de Tiers et des avances et emprunts obtenues auprès de Sociétés Affiliées, dans
la mesure où ces emprunts et avances sont affectés au financement des Coûts
Pétroliers relatifs aux seules Opérations Pétrolières de développement d'un gisement
commercial (à l'exclusion notamment des Opérations Pétrolières d'exploration et
d'évaluation), et n'excèdent pas soixante quinze pour cent (75%) du montant total de
ces Coûts Pétroliers de développement. Ces emprunts et avances devront être soumis
à l'agrément de l'Administration.

Dans le cas où ce financement est assuré auprès de Sociétés Affiliées, les taux
d'intérêts admissibles ne devront pas excéder les taux normalement en usage sur les
marchés financiers internationaux pour des prêts de nature similaire.

Dépenses générales et administratives ("frais généraux")

a) Les frais généraux en République Islamique de Mauritanie correspondent aux
traitements et dépenses du personnel du Contracteur servant en République
Islamique de Mauritanie les Opérations Pétrolières, dont le temps de travail
n'est pas directement assigné à celles-ci ainsi que les coûts d'entretien et de
fonctionnement d'un bureau général et administratif et des bureaux auxiliaires

en République Islamique de Mauritanie nécessaires aux Opérations
Pétrolières.

b) Le Contracteur ajoutera une somme raisonnable à titre de frais généraux à
l'étranger nécessaires à la réalisation des Opérations Pétrolières et supportés
par le Contracteur et ses Sociétés Affiliées, de tels montants représentant le
coût des services accomplis au bénéfice desdites Opérations Pétrolières.

Les montants imputés seront des montants provisoires établis sur la base de
l'expérience du Contracteur et seront ajustés annuellement en fonction des

coûts réels supportés par le Contracteur, sans toutefois excéder les limites
suivantes:

@ avant l'octroi de la première autorisation exclusive d'exploitation:

trois pour cent (3 %) des Coûts Pétroliers hors frais généraux;

(Gi) à compter de l'octroi de la première autorisation exclusive
d'exploitation: un et demi pour cent (1,5 %) des Coûts
Pétroliers hors frais financiers et frais généraux.
63

2.10 Autres dépenses

Toutes dépenses encourues par le Contracteur pour assurer la bonne exécution des
Opérations Pétrolières autres que les dépenses couvertes et réglées par les dispositions
précédentes du présent article 2 de cette Annexe 2, et autres que les dépenses exclues
des Coûts Pétroliers conformément aux dispositions du Contrat.

ARTICLE 3

PRINCIPES D'IMPUTATION DES COUTS DES PRESTATIONS DE SERVICES,
MATERIAUX ET EQUIPEMENTS UTILISES DANS LES OPERATIONS
PETROLIERES

3.

32

33

Ser vices techniques

Un tarif raisonnable sera imputé pour les services techniques rendus par le
Contracteur ou par ses Sociétés Affiliées au profit des Opérations Pétrolières
exécutées dans le cadre du Contrat, tels que les analyses de gaz, d'eau, de carottes et
tous autres essais et analyses, à condition que de tels tarifs ne dépassent pas ceux qui
seraient normalement pratiqués dans le cas de services similaires procurés par des
sociétés de services et laboratoires indépendants.

Achat de matériaux et d'équipement

Les matériaux et les équipements achetés nécessaires aux Opérations Pétrolières
seront imputés au Compte des Coûts Pétroliers au "Coût Net" supporté par le
Contracteur.

Le "Coût Net" comprendra le prix d'achat (déduction faite des remises et rabais
éventuellement obtenus) et les éléments tels que les taxes, droits de commissionnaires
exportateurs, de transport, de chargement et de déchargement et de licence relatifs à la
fourniture de matériaux et d'équipement, ainsi que les pertes en transit non recouvrées
par voie d'assurance.

Utilisation des équipements et installations appartenant au Contracteur

Les équipements et installations appartenant au Contracteur et utilisés pour les besoins
des Opérations Pétrolières seront imputés au Compte des Coûts Pétroliers à un taux de
location destiné à couvrir l'entretien, les réparations, l'amortissement et les services
nécessaires aux Opérations Pétrolières, à condition que de tels coûts n'excèdent pas
ceux normalement pratiqués dans la République Islamique de Mauritanie pour des
prestations similaires.
34

35

64

Evaluation des matériels transférés

Tout matériel transféré des entrepôts du Contracteur ou de ses Sociétés Affiliées ou
par n'importe laquelle des entités constituant le Contracteur ou leurs Sociétés Affiliées
sera évalué comme suit:

a)

b)

©)

d)

€)

Matériel neuf

Matériel neuf (état "A") représente le matériel neuf qui n'a jamais été utilisé:
cent pour cent (100%) du Coût Net défini a l'article 3.2 ci-dessus.

Matériel en bon état

Matériel en bon état (état "B") représente le matériel en bon état de service
encore utilisable dans sa destination première sans réparation: soixante-quinze
pour cent (75%) du Coût Net du matériel neuf défini à l'alinéa a) ci-dessus.

Autre matériel usagé

Autre matériel usagé (état "C") représente le matériel encore utilisable dans sa
destination première, mais seulement après réparations et remise en état:
cinquante pour cent (50%) du Coût Net du matériel neuf défini à l'alinéa a) ci-
dessus.

Matériel en mauvais état

Matériel en mauvais état (état "D") représente le matériel qui n'est plus
utilisable dans sa destination première mais pour d'autres services: vingt-cinq
pour cent (25%) du Coût Net du matériel neuf défini à l'alinéa a) ci-dessus.

Ferrailles et rebuts

Ferrailles et rebuts (état "E") représentent le matériel hors d'usage et
irréparable: prix courant des rebuts.

Prix des matériels et équipements cédés par le Contracteur

a) Les matériels et équipements acquis par la totalité des entités constituant le

Contracteur ou partagés entre eux en nature, seront évalués suivant les
principes défini à l'article 3.4 ci-dessus.
65

b) Les matériels et équipements acquis
constituant le Contracteur ou par des

par n'importe laquelle des entités
Tiers seront évalues au prix dejente

perçu, qui ne sera en aucun cas inférieur au prix détermine suivant les

principes définis à l'article 3.4 ci-dessus.

c) Les sommes correspondantes seront portées au crédit du compte des Coûts

Pétroliers.

ARTICLE 4
AMORTISSEMENT DES IMMOBILISATIONS ET DEPENSES D'EXPLORATION

4.1

Immobilisations

Pour la détermination du bénéfice net imposal

le que le Contracteur retire de Semble

de ses Opérations Pétrolières sur le territoire de la République Islamique de
Mauritanie tel que prévu à l'article 11 du Contrat, les immobilisations réalisées par le

Conteur et nécessaires aux Opérations Pétro!
d'amortissement linéaire.

Les taux maximum d'amortissement sont i
immobilisations concernées et seront appli

ières seront amorties selon un régime

ndiqués ci-dessous selon la Âgoriedes
ués à compter de l'Année Civilejurant

laquelle lesdites immobilisations sont réalisées, ou à compter de l'Année Civile au
cours de laquelle lesdites immobilisations sont mises en service normal si cette

dernière Arfée est postérieure, pro rata tem
question.

Nature des immobilisations à amortir

Construction fixes

Constructions démontables

Matériel et mobilier de bureau et de logement
Puits productifs

Equipements de production et de transport
Equipements de forage

Canalisations d'évacuation

Equipements automobiles

Equipements maritimes et aériens

Autres immobilisations

42 Dépenses d’exploration

ons pour la première Année Civile en

Taux annuel d'amortissement

5%
33,3%
20%
20%
20%
33,3%
10%
333%
12,5%
20%
66

Les dépenses d'exploration d'Hydrocarbures encourues par le Contracteur sur le
territoire de la République Islamique de Mauritanie, y compris notamment les frais de
recherches géologiques et géophysiques et les frais de forage d'exploration (à
l'exclusion des forages productifs, qui seront immobilisés selon les dispositions de
l'article 4.1 ci-dessus), seront considérées comme des charges déductibles en totalité
dès leur année de réalisation ou pourront être amorties selon un régime
d'amortissement choisi par le Contracteur.

ARTICLE 5
INVENTAIRES

51

52

53

Périodicité

Le Contracteur tiendra un inventaire permanent en quantité et en valeur de tous les
biens utilisés pour les Opérations Pétrolières et procédera, à intervalles raisonnables,
au moins une lois par an, aux inventaires physiques tels que requis par les Parties.

Notification

Une notification écrite de l'intention d'effectuer un inventaire physique sera adressée
par le Contracteur au moins quatre-vingt-dix (90) jours avant le commencement dudit
inventaire, de sorte que l'Etat et les entités constituant le Contracteur puissent être
représentés à leurs frais lors dudit inventaire.

Information

Au cas où l'Etat ou une entité constituant le Contracteur ne se ferait pas représenter
lors d'un inventaire, telle Partie ou Parties serait liée par l'inventaire établi par le
Contracteur, lequel devra alors fournir à telle Partie ou Parties copie dudit inventaire.
